Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 1 of 97 PageID #: 9022




                      $WWDFKPHQW,
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 2 of 97 PageID #: 9023


                            West Virginia Child and Family Services Review Round 3
                                 Program Improvement Plan-Progress Report
This document provides a template states may use to submit their Program Improvement Plan Progress Reports to the Children's
Bureau.

The state should provide the name of the state/territory below and, in the "Reporting Period Date or Range" field, record the date or
date range that the Program Improvement Plan (PIP) progress report is submitted to the Children's Bureau. Copy the PIP effective
date, end of PIP implementation period, and end of non-overlapping year from the approved PIP, and enter these dates in the
respective fields below.

State/Territory: West Virginia
Reporting Period Date or Range: December 2019-M ay 2020
PIP Effective Date: December 1. 2019
End of PIP Implementation Period: November 30, 2021
End of Non-Overlapping Year: March 31, 2023


                          Part One: Strategies/Interventions and Key Activities Report


Key Activities
Instructions: Complete. the following table. Insert as many tables as required to address all the key activities for each
strategy/intervention in the approved PIP. For each reporting period, add the most recent state progress in completing the key
activities. If key activities are not completed in accordance with the schedule , or if sufficient progress is not being made, explain the
steps the state is taking to address the concerns and ensure improvement Is made within the required time frames. tn the first
column, insert the name of each key activ ity. tn the second column, insert the target completion date. In the third column, select the
status from the options provided. If the status is "Completed," enter the date the activity was completed in the MM/YYYY format. If the
status is on or ahead of schedule, select "On/ahead of schedule." If the activity is delayed or behind schedule, select "Behind
schedule." A key activity that the state has completed or renegotiated in a prior reporting period is no longer applicable for the most
recent progress period. If the activity is no longer applicable, select "No longer applicable." No additional progress notes are needed

Children's Bureau                                                                                                                            1




                                                                                                                                                 D143804
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 3 of 97 PageID #: 9024


for activities after they are determined not applicable. In the fourth row of the table, provide a description of the successes,
challenges, and next steps. It sufficient progress is not being made, provide an explanation of the steps the state is taking to address
the concerns and ensure improvement is made within the required time frames. Include sufficient information to ex plain the status of
each key activity and, as applicable, refer to the relevant section in the Child and FamHy Services Plan or Annual Progress and
Services Report. In the remaining columns, indicate key activities that the state has completed or renegotiated in a prior reporting
period as no longer applicable for the most recent progress period. No additional progress notes are needed for such activit ies once
they are determined to be not applicable.

On December 10, 2017 , the Children's Bureau released the WV Child and Family Services Review (CFSR) Final Report and the
CFSR financial penalty estimates. On December 21, 201 7, the Children's Bureau conducted an exit conference during which the
results of the CFSR case reviews and the Statewide Assessment and interviews wlth stakeholders conducted by Children's Bureau
staff to deterfT]ine conformity on the seven systemic factors was discussed. WV did not meet substantial conformity on the seven
CPSR Outcomes and four of the seven CFSR Systemic Factors.

The major factors impacting practice in West Virginia were identified through the review of the CFSR Final Report, through WVs
CFSR style social service review data, data from the State's Statewide Automated Child Welfare Information System (SACWIS), the
Supreme Court of Appeals of West Virginia Child Abuse and Neglect (CAN) database, and consultation wlth external stakeholders.
The cross-cuttlng barriers to higher outcome achievement identified include the inability to attract and retain qualified staff, failure to
establish foster care resource homes at a rate sufficient to the rate of foster care entry, a lack of engagement with families to ensure
child safety, identification of service needs, ensuring appropriate service provision, and the lack of services sufficient to address
identified customer needs.

The Bureau for Children and Families. used existing and newly formed workgroups to develop strategies to address these
fundamental areas of practice believed to contribute to the CFSR findings. The West Virginia CFSR Program Improvement Plan (PIP)
was effective December 1, 2019. The end of the PIP implementation period is November 30, 2021 . The PIP contains four overall
goals and fifteen strategies. Key activities are tied to each strategy Outcome measures used to evaluate casework pracfice will be
determined by DPQI social services case review findings on the ten applicable Child and Family Services Review (CFSR) items. The
Measurement and Sampling Committee (MASC) unit of the Children's Bureau used the case review results from the baseline,
December 1, 2017-November 30, 2018, to determine what level of improvement is need.ed.

Goal 1: Creating and supporting a Healthy Workforce.

Strategy/Intervention 1: Build and reinforce mentoring, peer support, and job supports for child welfare workers
through regional and statewide meetings and building the capacity of new positions in the CPS career ladder.
Progress:
ChHdren's Bureau                                                                                                                              2




                                                                                                                                                  0143805
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 4 of 97 PageID #: 9025




  Key Activity        Target       Most Recent Status   Most Recent Progress
                    Completion     (current report
                       Date        date)

 1.1.1                May 31 ,     □ Completed          This activity was delayed due to the COVID-19 outbreak. It was in the process of
 Implement             2020            MM/YYYY          implementation in March 2020 but plans were put on hold when staff were sent
 regional and       Recruitment    o On/ahead of        home to work to help contain the spread of the virus. A statewide meeting for
 statewide              and            schedule         managers was scheduled on 3/25/2020 that was subsequently postponed due to the
 meetings for        Retention     oo Behind schedule   issuance of a stay-at-home order by the Governor. North and south meetings were
 child welfare      Committee      o No longer          scheduled for supervisors in April 2020, and scheduling had begun for worker-level
 workers ,           Director of       applicable       regional meetings in May 2020. Those meetings also had to be postponed and have
 supervisors,         Training                          not been rescheduled because BCF is still working under a stay-at-home order.
 and managers
 for                                                    This task would have been completed on schedule without the COVID-19 crisis.
 professional                                           Because of the COVID-19 crisis the- RecruitmenVRetention Committee is looking at
 development                                            options for how this task can be completed virtually to avoid unnecessary exposure
 and peer                                               risk and travel. The revised plan will be implemented in the next quarter and should
 support, two                                           be completed by the end of Q3.
 times per year.
 The regional
 and statewide
 meetings will
 contain
 activities such
 as morale
 boosters, small
 group
 discussions on
 self-care and
 dealing with
 trauma, how
 peers can

Children's Bureau                                                                                                                          3




                                                                                                                                               0 143806
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 5 of 97 PageID #: 9026


 support new
 staff, positive
 reinforcement
 for
 improvements
 in outcomes,
 district to
 district
 structured
 interactions
 and
 networking,
 and
 discussions on
 why they do
 the work they
 do in addition
 to professional
 development
 activities.



  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Campletion    (current report
                       Date       date)

 1.1.2               May 31 ,     o Completed           Partially Completed but Behind Schedule. In the 2020 West Virginia Legislative
 Implement a           2020            MM/YYYY          session additional positions were appropriated to be used to provide additional CPS
 formal             Recruitment   o On/ahead of         Seniors in the field.
 mentoring             and             schedule
 program for         Retention    (!I Behind schedule   Tasks under thts activity were on target for completion by the end of 02 but some
 new child CPS      Committee     o No longer           tasks have be.en delayed due to the COVID-19 outbreak. A report on each activity
 staff using the                       applicable       under this task follows.

Children's Bureau                                                                                                                           4




                                                                                                                                                D143807
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 6 of 97 PageID #: 9027


 new CPS
 Senior                                                 See Appendix A-8 for CPS Senior Position Description and Duties
 positions as
 mentors.



  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Completion    (current report
                       Date       date)

 1.1.2a.              May 31 ,    D Completed           Tasks were partially accomplished February 2020. BCF had scheduled a March 24,
 Establish             2020       o On/ahead of         2020 Kick-Off Event that had to be canceled due to COVID-19. The Event has not
 mentoring          Recruitment       schedule          yet been rescheduled, it is anticipated for July 2020. It Will serve as a method to
 guidelines for         and       oo Behind schedl!le   evaluate needed revisions to the Coaching & Mentoring Working Materials that are
 CPS seniors to      Retention    o No longer           in use but are considered draft. This will move these action step completions into Q3
 use when           Committee         applicable        to achieve, but do not impact other items in this goal.
 acting as
 mentors                                                See Appendix C for CPS Senior Mentoring Guide
 including a
 manual
 outlining the
 purpose,
 expectations,
 and goals for
 mentoring.

  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Completion    (current report
                       Date       date)

 1.1.2b. Create      May 31 ,     o Completed           Tasks were partially accomplished February 2020. BCF had scheduled a March 24,
 tools for CPS        2020           MM/YYYY            2020 Kick-Off Event that had to be canceled due to COVID~19. The Event has not
 seniors to use     Recruitment   o On/ahead of         yet been rescheduled, it is anticipated for July 2020. It will serve. as a method to

Children's Bureau                                                                                                                          5




                                                                                                                                                0 143808
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 7 of 97 PageID #: 9028


when acting as        and         schedule             evaluate needed revisions to the Coaching & Mentoring Working Materials that are
mentors             Retention     oo Behind schedule   in use but are considered draft. This will move these action step completions into Q3
including a         Committee     CJ No longer         to achieve, but do not impact other items in this goal.
mentorship                            applicable
partner                                                See Appendix D-G for mentoring tools
agreement,
goal-setting
templates,
conversation
starters ,
sample
meeting
agendas,
progress check-
in templates.
and-a
relationship
closure plan .

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Cornpletion   (current report
                       Date       date)

 1. 1.2c. Create      May 31 ,    oo Completed         The new CPS senior training plan was developed in February 2020 and the first
 and implement         2020          MM/YYYY           training was to be implemented in March 2020 with a statewide meeting that was
 a training plan    Recruitment   o On/ahead of        scheduled for 3/24/2020, which was to include training on 1acllitation and team-
 for new CPS            and          schedule          building. The meeting was postponed due to the COVID-19 stay-at-home order
 seniors that        Retention    o Behind schedule    issued by the Governor. New CPS Seniors were to attend child welfare supervisor
 includes           Committee     o No longer          training scheduled in April 2020 but the training was postponed due to the COVID-
 training on         Training        applicable        19 stay-at-home order. The Division of Training is in the process of converting the
 their mentoring      Director                         new supervisor training to a virtual platform and will be rescheduling the training that
 role including                                        was postponed in April for July 2020.
 completing an
 initial online
Ch11dren·s Bureau                                                                                                                             6'




                                                                                                                                                   0 143809
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 8 of 97 PageID #: 9029


 orientation and
 introduction to
 mentoring,
 attending new
 supervisor
 trarning on
 educational
 and supportive
 supervision,
 and completing
 additional
 training on
 facilitation,
 communication
 , and
 teambuilding.

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    C0mpletion    (current report
                       Date       date)

 1.1.2d. Create      May 31,      oo Completed         The professional development plan for CPS Seniors was developed in February
 and implement         2020           02/2020          2020 and the first statewide meeting was scheduled for 3/24/2020. The meeting
 a professional     Recruitment   □ On/ahead of        was postponed due to the COVI D-19 stay-at-home order and is anticipated to be
 development            and          schedule          rescheduled in July 2020.
 plan for CPS        Retention    o Behind schedule
 seniors that       Committee     □ No longer
 includes            Training        applicable
 necessary            Director
 skills to propel
 mentoring
 forward and
 includes a
 yearly meeting

Children's Bureau                                                                                                                       7




                                                                                                                                            D14381 0
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 9 of 97 PageID #: 9030


 for mentors to
 build
 relationships
 and reinforce
 and build
 mentoring
 skills.

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Compretion    (current report
                       Date       date)

 1.1.2e. Provide      May 31 ,    o Completed          The Division of Training had begun collecting onlin.e resources to establish an
 a library of          2020           MM/YYYY          intranet website with resources and links in February 2020 but the project had to be
 readily            Recruitment   □  On/ahead of       put on hold in order to transfer all new worker pre-service training to a virtual format
 available              and           schedule         due to the COVID-19 crisis. This task will be compl.eted by the end of Q3.
 content for         Retention    oo Behind schedule
 CPS seniors to     Committee     □ No longer
 use that            Training         applicable
 explains and         Director
 demonstrates
 mentoring
 skills and
 concepts and
 can be
 accessed
 whenever a
 mentor is
 challenged in
 his or her
 mentoring
 relationship or
 as a means of
 preparing for
Children's Bureau                                                                                                                             8




                                                                                                                                                  D143811
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 10 of 97 PageID #: 9031


Imentoring
 conversations.

  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Completion    (current report
                       Date       date)

 1.1.3 Develop        May 31 ,    O Completed           Partially Completed but Behind Schedule. A description of each activity under this
 the capacity of       2020            MM/YYYY          task follows.
 and utilize the    Recruitment   □ On/ahead of
 new CPS Case          and             schedule
 Coordinator         Retention    IX! Behind schedule
 positions to        Committee    □ No longer
 support CPS          Deputy           applicable
 workers and        Commission
 facilitate the         ers
 casework
 process.

  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Completion    (current report
                       Date       date)

 1.1.3a.              May 31 ,    □  Completed          Partially achieved. Position Descriptions for CPS Case Coordinators were
 Develop,              2020           MM/YYYY           developed and approved by Dept of Personnel and distributed for hiring purposes.
 approve, and       Recruitment   □ On/ahead of         BCF developed Standards and Expectations, which will be distributed in June 2020
 distribute a Hst      and            schedule          along with specific tasks list for CPS CC's. This item was delayed due to other
 of specific         Retention    oo Behind schedule    matters taking priority due to COVID. This will delay this task into 03, but should not
 tasks that CPS      Committee    D No longer           impact other action steps in this goal.
 Case                 Deputy          applicable
 Coordinators       Commission
 can perform to         ers
 support CPS
 case workers
Chfldren's Bureau                                                                                                                             9




                                                                                                                                                  0 143812'
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 11 of 97 PageID #: 9032


Iand facilitate
 the casework
 process.

    Key Activity       Target      Most Recent Status    Most Recent Progress
                     Completion    (current report
                        Date       date)

 1.1.3b. Create        May 31.     IX! Completed         The Division of Training developed a training plan in February 2020 and identified
 and implement          2020            02/2020          parts of CPS caseworker training that CPS Coordinators must attend based on their
 a training plan     Recruitment   D On/ahead of         job duties as well as additional training. New Coordinators will attend identified
 for new CPS             and            schedule         training in new CPS worker training rounds.
 Case                 Retention    o Behind schedule
 Coordinators        Committee     o No longer
 that focuses on      Training          applicable
 knowledge and         Director
 skills required
 for their role of
 supporting
 CPS
 caseworkers.

    Key Activity       Target      Most Recent Status    Most Recent Progress
                     Completion    (current report
                        Date       date)

 1.1.3c. Create        May 31.     oo Completed          The professional development plan was developed in February 2020 and will be
 and implement          2020            02/2020          implemented as CPS Coordinators gain tenure over the next year.
 a professional      Recruitment   o On/ahead of
 development             and            schedule
 plan for CPS         Retention    □   Behind schedule
 case                Committee     o   No longer
 coordinators         Training          applicable
 that builds their     Director
Children's Bureau                                                                                                                        10




                                                                                                                                              0 143813
                       Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 12 of 97 PageID #: 9033


    knowledge,
    skills, and
    abilities around
    the casework
    process and
    their role of
    supporting
    CPS
    caseworkers.

     Key Activity        Target     Most Recent Status   Most Recent Progress
                       Completion   (current report
                          Date      date)

1.1.3d. Review          Ongoing     o Completed
and update the           Deputy        MM/YYYY
list of approved       Commission   □ On/ahead of
tasks yearly              ers          schedule
and when new                        D Behind schedule
policies or                         D No longer
programs are                           applicable
implemented
to keep the
document
current


Strategy/Intervention 2: Strengthen Judicial rapport through collaborative processes and improve preparation of
Bureau for Children and Families staff for court.


     Key Activity        Target     Most Recent Status   Most Recent Progress
                       Completion   (current report
                          Date      date)
-       - -       ·-




                                                                                                                  D143814
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 13 of 97 PageID #: 9034


 1.2.1 Build and    February      D Completed         Held in four circuits during the fall of 2019 with 249 attendees. Stakeholder meetings
expand upon         28, 2020-         MM/YYYY         are scheduled in for two additional circuits in early 2020 and communicating with
circuit level        Ongoing      oo On/ahead of      other judicial circuits for mid-2020.
stakeholder            CIP            schedule
meetings that       Division of   o Behind schedule   June 2020 updat e- Unfortunately, due to the COVID 19 pandemic congregate
include              Children     o No longer         activities·were cancelled by Gov. Justice and Chref Jusfice Armstead. Therefore, no
stakeholders           and            applicable      stakeholder meetings have been conducted in this quarter
involved in          Juvenile
child welfare       Services
cases. This
may include
multi-
disciplinary
team members
such as case
workers ,
supervisors,
regional
attorneys,
other Bureau
for Children
and Families
staff and the
judicial system
including
judges and
prosecutors,
service
providers,
education
providers,
probation
officers,
attorneys. for

Children's Bureau                                                                                                                        12




                                                                                                                                               D143815
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 14 of 97 PageID #: 9035


 parents and
 children ,
 parents, youth,
 foster parents,
 and behavioral
 health
 providers.

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 1.2.1a.             Nov. 30,     o Completed          June 2020 update (although not due at this time)- Due to the COVID 19 pandemic,
 Expansion of         2021           MM/YYYY           no congregate meetings have been held. We will need to keep watch on this activity
 the above             CIP        o On/ahead of        to determine if/how it can be. accomplished once protocols are relaxed allowing for
 indicated          Division of      schedufe          large group meetings.
 meetings will       Children     o Behind schedule
 reach 50% of          and        o No longer
 the 31circuit       Juvenile        applicable
 court judicial     Services
 circuits

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 12.1b. Circuit      Nov. 30,     o Completed          June update-(although not due at this time) Due to COVID 19 this topic has not
 court judicial       2021           MM/YYYY           been addressed.
 circuits who          CIP        o On/ahead of
 had an initial.    Division of      schedule
 stakeholders        Children     o Behind schedule
 meeting will be       and        D No longer
 encouraged to       Juvenile        applicable
 have at least      Services
Children's Bureau                                                                                                                       13




                                                                                                                                             D14381 6
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 15 of 97 PageID #: 9036


 annual
 meetings
 following the
 initial meeting

  Key Activity         Target     Most Recent Status   Most Recent Progress
                     Completion   (current report
                        Date      date)

  1.2.2 The           February    oo Completed         Follow-up memo (original 2017) sent 2/25/20 instructing Community Services
 Community            28, 2020-       02/2020          Managers to meet quarterly with the Circuit Court Judges in the district, provide
 Services             Ongoing     o On/ahead of        monthly reports about them to the RDs, and monitor court hearing attendance and
 Managers              CSMs           schedule         staff preparedness.
 have been             Judges     o Behind schedule
 directed by          Regional    D No longer          See Appendix H-Judicial Rapport and Collaboration Memo
 agency               Directors       applicable
 leadership to
 request
 quarterly
 meetings with
 the circuit court
 judges who
 hear juvenile
 cases to
 discuss areas
 of mutual
 interest and
 concern.

  Key Activity         Target     Most Recent Status   Most Recent Progress
                     Completion   (current report
                        Date      dateJ

 1.2.2a.              February    oo Completed         Upon receipt of Commissioner Watts memo, on March 9, 2020, an email was sent
Children's Bureau                                                                                                                          14




                                                                                                                                                D143817
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 16 of 97 PageID #: 9037


 Division of         28, 2020-     03/2020              to all circuit court judges and the director of probation services encouraging
 Children and        Division of   □ On/ahead of        partic[pation.
 Juvenile             Children        schedule
 Services will          and        o Behind schedule
 reach Ollt to       Juvenile      o No longer
 the circuit court   Services         applicable
 judges who
 hear j uvenile
 court cases to
 encourage
 participation in
 requested
 meetings.

  Key Activity         Target      Most Recent Status   Most Recent Progress
                     Completion    (current report
                        Date       date)

 1.2.2b.              February     oo Completed         Follow-up memo (original 2017) sent 2/25/20 instructing Community Services
 Develop a            28, 2020        02/2020           Managers to meet quarterly with the Circuit Court Judges in the district, provide
 reporting            Regional     □ On/ahead of        monthly reports about them to the RDs, and monitor court hearing attendance and
 mechanism for        Directors       schedule          staff preparedness. Feeds up to CWO.
 1.2.2 that                        □ Behind schedule
 includes the                      o No longer          See Appendix H-Judicial Rapport and Collaboration Memo
 areas of                             applicable
 mutt.1al interest
 and concern.




  Key Activity         Target      Most Recent Status   Most Recent Progress
                     Completion    (current report
                        Date       date)


Children's Bureau                                                                                                                           15




                                                                                                                                                 0 143818
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 17 of 97 PageID #: 9038


 1.2.2 C.            February    0 Completed          Follow-up memo ( original 2017) sent 2/25/20 instructing Community Services
 Regional            28, 2020-      02/2020           Managers to meet quarterly with the Circuit Court Judges in the district, provide
 Directors will      Ongojng     □ On/ahead of        monthly reports about them to the RDs, and monitor court hearing attendance and
 oversee 1.2.2       Regional       schedule          staff preparedness. Feeds up to CWO.
 and provide         Directors   D Behind schedule
 feedback'to                     o No longer          See Appendix H-Judicial Rapport and Collaboration Memo
 Child Welfare                      applicable
 Oversight
 Meeting which
 includes
 membership
 from the
 Division of
 Children and
 Juvenile
 Services.




  Key Activity        Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

 1.2.2d. Child       February    oo Completed         A process was developed to put this item on the quarterly CWO meeting agenda for
 Welfare             28, 2020-      MM/YYYY           each region to report out information addressed and any issues that need to be
 Oversight will      Ongoing     D On/ahead of        addressed on a higher level. The CWO will address the issues and develop a plan
 develop a plan       cwo           schedule          of action depending on the issue.-attached is the CWO standing -agenda.
 to address                      D Behind schedule
 issues                          □ No longer
 identified in                      applicable
 meetings with
 Community
 Services

Children's Bureau                                                                                                                         16




                                                                                                                                               D143819
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 18 of 97 PageID #: 9039


IManagers and
 judges (in
  1.2.2)

    Key Activity      Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

 1.2.3 Update        February    oo Completed         Cammie sent revised SOP to the Commissioner and Deputy Commissioners for
 the Bureau for      28, 2020-      06/2020           distribution 3/2/20. The SOP and Checklist were sent out to the field 6/3/2020.
 Children and        Ongoing     D On/ahead of
 Families            General        schedule
 Standard            Counsel     o Behind schedule    See Appendix I-J for revised SOP and CPS Court Checklist
 Operating           Regional    □ No longer
 Procedures for      Attorney       applicable
 court               Regional
 proceedings to      Directors
 in~lude the
 CPS Court
 check list and
 a process for
 the supervisor,
 coordinator or
 designee to
 prepare staff
 prior to court
 hearings. The
 revised
 Standard
 Operating
 Procedures will
 include a
 process to
 elevate

Children's Bureau                                                                                                                       17




                                                                                                                                             D143820
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 19 of 97 PageID #: 9040


 specific case
 concerns to
 the regional
 attorney. This
 may include
 concerns
 related to
 worker skill
 and
 knowledge.


  Key Activity        Target     Most Recent Status    Mest Recent Progress
                    Completion   (current report
                       Date      date)

 1.2,3a. The         May 31 ,    o Completed           This item was delayed due to other matters taking priority due to COVID - the
 revised               2020           MM/YYYY          Revised SOP and CPS Court Checklist was released to staff 6/3/2020 and will be
 Standard             Deputy     D On/ahead of         discussed at Regional Supervisor's Meetings in Q 3. Supporting materiaJs attached.
 Operating          Commission        schedule         This should not impact other action items under this goaL
 Procedures            ers       IXI Behind schedule
 and the CPS         Regional    □   No longer
 Court checklist     Program          applicable
 will be             Managers
 distributed via
 email and
 placed on the
 intranet and
 discussed at a
 quarterly
 Regional
 Social
 Services
 Supervisor
Children's Bur~au                                                                                                                      18




                                                                                                                                            D143821
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 20 of 97 PageID #: 9041


I Meetings.
  Key Activity        Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

  1.2.3b             February    o Completed          The survey was provided to Cammie Chapman on 3/3/20.
 Monitoring of       28, 2020        MM/YYyY
  1.2.3 will be        (pre)     o On/ahead of        See Appendix K-Judicial Survey 2018
 through            August 31,       schedule
 surveys of            2021      oo Behind schedule
 prosecuting          (Post)     o No longer
 attorneys and          GIP          applicable
 judges and           DPQI
 case
 experiences of
 workers. (pre
 and post)

  Key Activity        Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

 1.2.4 Develop       February    00 Completed         General Counsel for BCF met with Regional Attorneys on March 10, 2020, and
 and implement       28, 2020-       MM/YYYY          developed a process to discuss areas of mutual interest and concern. A form to
 an ongoing          Ongoing     o On/ahead of        track cases for discussion is being developed. Additional meeting dates scheduled:
 process                BCF          schedule         June 16
 between              General    o Behind schedule    September 15
 General             Counsel     D No longer          December 1
 Counsel and         Regional        applicable
 Regional            Attorneys
 Attorneys to
 discuss areas
 of mutual
Children's Bureau                                                                                                                      19




                                                                                                                                            0 143822
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 21 of 97 PageID #: 9042


 interest and
 concern and
 use the CQI
 process for
 unresolved
 issues through
 the Child
 Wei.f are
 Oversight
 meetings




Strategy/Intervention 3: Conduct exit interviews and retention surveys with staff to inform and develop strategies
to reduce turnover and retain staff.

  Key Activity          Target      Most Recent Status   Most Recent Progress
                      Completion    (current report
                         Date       date)

 1.3.1 Develop          May 31 ,    00 Completed         Completed. The Standard Operating Procedure and new ex it interview form were
 and implement           2020-          02/2020          distributed with a memorandum from the Commissioner to managers and
 exit interview         Ongoing     D On/ahead of        supervisors on 2/25/2020.
 Standard               Worker          schedule
 Operating            Recruitment   □ Behind schedule    See Appendix L-M-Exit interview SOP and Memo
 Procedures               and       □ No longer
 and form to           Retention        applicable
 use with child       Work group/
 welfare staff         committee
 who are
 leaving the
 agency so that
 information
Children's Burea1,1                                                                                                                      20




                                                                                                                                              0 143823
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 22 of 97 PageID #: 9043


Ican be used in
 retention
 strategies.

    Key Activity      Target      Most Recent Status    Most Recent Progress
                    Completion    (current report
                       Date       date)

 1.3 .2 Conduct       May 31 ,    o Completed           A staff satisfaction survey was adapted from a survey developed by Casey Family
 staff                 2020-           MM/YYYY          Programs but the implementation was delayed due to the COVID-19 crisis. It will be
 satisfaction        Ongo'ing     D On/ahead of         implemented by the end of Q3.
 surveys with         Worker           schedule
 new hires at       Recruitment   l!I Behind schedule
 the end of new        and        □ No longer
 worker              Retention         applicable
 training, nine     Workgroup
 months, and
 18 months to
 identify
 retention
 issues with
 new workers
 and use
 information to
 inform
 retention
 strateQies.

    Key Activity      Target      Most Recent Status    Most Recent Pro,gress
                    Completion    (current report
                       Date       date)

 1.3.3 Conduct      August 31 ,   o Completed
 localized            2020-          MM/YYYY
Chlldren's Bureau                                                                                                                       21




                                                                                                                                             0143824
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 23 of 97 PageID #: 9044


 surveys with all     Ongoing      D On/ahead of
 child welfare         Worker          schedule
 staff to identify   Recruitment   □ Behind schedule
 why they stay          and        D No longer
 and build on         Retention       ·applicable
 their strengths     Committee
 to identify
 targeted ways
 to improve
 retention
 locally, and
 feed back to
 the
 Recruitment
 and Retention
 Committee to
 analyze the
 results and
 address
 identified
 issues.

  Key Activity         Target      Most Recent Status   Most Recent Progress
                     Completion    (current report
                        Date       date)

 1.3.4 The            Nov. 30,     □   Completed
 results will be        2020-           MM/YYYY
 analyzed, and        Ongoing      □ On/ahead of
 action plans        Recruitment      schedule
 developed to           and        □ Behind schedule
 address              Retention    □ No longer
 identified          Committee        applicable
 issues at a

Children's Bureau                                                                                    22




                                                                                                          D143825
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 24 of 97 PageID #: 9045


subsequent
meeting of the
Worker
Recruitment
and Retention
WorkQroup.

 Key Activity          Target       Most Recent Status   Most Recent Progress
                     Completion     (current report
                        Date        date)

1.3.5 Develop          Nov. 30,     o Completed
a system to              2020-         MM/YYYY
track a cohort         Ongoing      o On/ahead of
of staff to see if    Assistant        schedule
strategies are       Commission     o Behind schedule
working to               er of      o No longer
retain staff          Planning         applicable
                      Resource
                     Developme
                          nt
                      Director of
                       training


GOAL 2: Increase Family Support Services and Family Resource Homes to meet the needs of children and
Families Community Support and Family Resources

Strategy 1: Examine previous foster care providers and relative foster care providers for possible reopening of
closed resource homes and expansion of relative foster homes.


 Key Act ivit y        Target       Most Recent Status   Most Recent Progress
                     Completion     (c1.1rrent report
                        Date        date)




                                                                                                                  0143826
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 25 of 97 PageID #: 9046


2.1.1 Each           February     D Completed         For calendar year 2019, 83 kinship/relative families contacted Mission WI/. 25
kinship/relative     28, 2020-        MM/YYYY         contacted a child placing agency, 12 completed training with an agency, 4 became
care provider        Ongoing      oo On/ahead of      certified, 3 did not qualify, 1O closed due to loss of contact, 1O closed due to no
will be dir.ected   Homefindin        schedule        interest in pursuing further, 9 closed for other reasons, 47 still considering or in the
to Mission VW            g        o Behind schedule   process of certification.
to receive          Supervisors   CJ No longer        Mission WI/ continues to follow these families through the process and tracks their
further                               applicable      progress.
information
regarding the                                         Update June 2020- Of the 47 still considering or in the process of certification
private                                               reported for 2019:
agencies in                                                    10 closed due to lack of contact after three or more attempts
their county or                                                3 are working with an agency
region that                                                    27 are stfll considering
they deem                                                      7 have decided not to pursue
would the best                                        Reasons for kinship/relative not pursuing certification include:
fit for them.                                                  Existing kinship/relative placement not yet reunified
                                                               Identified problems With agencies not getting back with families (Mission is
                                                      working to resolve, these issues)
                                                               Personal circumstances that prevented the provider from qualifying or not
                                                      being able to pursue
                                                      2020 data as of May 31 , 2020 there have been 23 tnquiries from kinship/relative
                                                      providers
                                                               1 closed not pursuing
                                                               1 did not qualify
                                                               t3 still considering
                                                               5 working with an agency
                                                               2 in training with an agency
                                                               1 pursing traditional but children reentered care and returned to their home
                                                      With the distribution of the transition to traditional foster care letter to kinship/relative
                                                      families at the six months post-certification juncture, and the region IV initiative, the
                                                      transitioning kinship/relatives to traditional providers should steadily increase. The
                                                      le!ter is awaiting the approval from the BCF commissioner for distribution to the
                                                      field.


Children's Bureau                                                                                                                                24




                                                                                                                                                      0 143827
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 26 of 97 PageID #: 9047



  Key Activity         Target      Most Recent Status   Most Recent Progress
                     Completion    (current report
                        Date       date)

 2. 1.2 Bureau         May 31 ,    □  Completed         This is occurring in each region as the transition to traditional foster care letters are
 for Children           2020-           MM/YYYY         being given to kinship/relative providers at their six-month juncture. They are being
 and Families         Ongoing      oo On/ahead of       directed to contact Ml ssion West Virginia for more information and referr:als to the
 Homefinding          Program           schedule        appropriate agencies in their region and county.
 Specialists will     Manager      □ Behind schedule
 discuss with            over      u No lon.g er        See Appendix N-HF Kinship/Relative Letter
 appropriate          Licensing        .applicable
 kinship/relative        BCF
 care providers       Executive
 six months             Team
 post-               Homefindin
 certification, to        g
 determine their     Supervisors
 interest in
 becoming
 traditional
 foster care
 providers and
 provide
 informational
 packets to
 those who are
 interested.

  Key Activity         Target      Most Recent Status   Most Recent Progress
                     Completion    (current report
                        Date       date)

 2_1,3                May 31,      □   Completed        Provider information packets regarding child placing agencies and the process of

Children's Bureau                                                                                                                               25




                                                                                                                                                     0143828
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 27 of 97 PageID #: 9048


Transition             2020-      MM/YYYY             transitions to kinship/relative providers who have expressed interest in becoming
appropriate          Ongoing      oo On/ahead of      traditional resource homes
and willing         Homefindin
                         g
                                      schedule           •     This is beginning to occur in each region as the transition to traditional foster
certified                         D Behind schedule            care letter are being given to kinship/relative providers at their six-month
kinship/relative    Supervisors   □ No longer                 juncture. Regions II and Ill had none to report yel Region I sent out 85
care providers         and            applicable               letters, while region IV sent out 31 .
to traditional      Specialists
foster care                                           Replicate initiative from Region IV to build rapport and relationships with child
providers.                                            placing agencies to ensure successful transition from kinship/relative to traditional
                                                      resource homes
 •Provfder                                               • This initiative has not occurred yet. We were set to have this in April but with
 information                                                 the restrictions of COVID we were unable to. As soon as we are able, we will
 packets                                                     reschedule this event. In the meantime, we are continuing to send out letter
 regarding child                                             to kinship/relatives regarding becoming traditional foster parents. This cannot
 placing                                                      be replicated into the other three regions until it has occurred in region IV
 agencies and                                                 and is proven successful.
 the process of
 transitions to                                       Bureau for Children and Families Homefinding Specialists lo follow-up monthly with
 kinship/relative                                     kinship/relative providers to provide support during the transition process until itis
 providers who                                        completed.
 have                                                     • This has not yet begun as letter have only just went to prospective
 expressed                                                    kinshlp/relatfve providers. There will likely be an update for the next quarter.
 interest in
 becoming
 traditional
 resource
 homes
 •Replicate
 initiative from
 Region IV to
 build rapport
 and
 relationships
 with child

Chlldren's Bur~au                                                                                                                             26




                                                                                                                                                   D143829
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 28 of 97 PageID #: 9049


 placing
 agencies to
 ensure
 successful
 transition from
 kinship/relative
 to traditional
 resource
 homes
 •Bureau for
 Children and
 Families
 Homefinding
 Specialists to
 follow-up•
 monthly with
 kinship/relative
 providers to
 provide
 support during
 the transition
 process until it
 is completed.


  Key A,ctMty         Target  ' Most Recent Status   Most Recent Pro_gress
                    Completion (current report
                       Date     date)

 2.1.4 Replicate     February    □ Completed         The Region IV initiative has been in the planning phase, and approval was recently
 initiative in       28, 2020-      MM/YYYY          given to move forward. A meeting was held on March 4, 2020 that included the BCF
 region IV to        Ongoing     D On/ahead of       region IV program manager, Mission VW, and child placing agency staff, to finalize
 ensure the         Homefindin      schedule         the pilot. A date for an open house has been established and providers,
 transition from         g                           kinship/relatives, and the BCF hornefinding staff will be invited to attend the open
Children's Bureau                                                                                                                      27




                                                                                                                                            0 143830
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 29 of 97 PageID #: 9050


 ki nship/relative    Supervisors   oo Behind schedule   house. The open house has been scheduled for April 30th. Barriers that have been
 to traditional          BCF        □ No longer          identified include participation from kinship/relative families.
 foster care           Executive       applicable
 providers is a         Team                             June 2020Update-This initiative has not occurred yet. We were set to have thi.s in
 smooth and                                              April but with the restrictions of COVID we were unable to. As soon as we are able,
 successful                                              we will reschedule thls event In the meantime, we are conti nuing to send out letter
 transition.                                             to kinship/relatives regarding becoming traditional foster parents. This cannot be
                                                         replicated into the other three regions until [t has occurred in reg.i on IV and is proven
                                                         successfuL

  Key Activity          Target      Most Recent Status   Most Recent Progress
                      Completion    (current report
                         Date       date)

 2.1.5 Bureau          February     oo Completed         The report has been completed in collaboration with A Second Chance Inc. and was
 for ChHdren           28,2020         10/2019           distributed to the West Virginia legislators in October 2019. The BCF is currently
 and Families         Commission    □ On/ahead of        working with A Second Chance Inc., to develop strategies for implementation of the
 will provide to          er           schedule          recommendations. Over the course of calendar year 2020, with the assistance of A
 the\/W                 Policy      D Behind schedule    Second Chance Inc., the BCF plans to redesign the Homefin.ding unit, conduct a
 legislature a         Specialist   D No longer          work and time study to determine caseload and practice standards, develop a Gold
 study of                              applicable        Standard Process for best practice with kinship/relative families., and explore and
 kinship/relative                                        review kinship/relative specific training models for the eventual development and/or
 foster care                                             adoption of the identified model.
 homes as                                                A Second Chance Inc. is a non-profit organization that provides kinship care
 required by                                             programs in Pittsburgh and Philadelphia. They model is nationally recognized for its
 VW House Bill                                           success in ki nship practice. They provide technical assistance to other states
 2010. The                                               regarding their kinship practice and model. Through Casey Family Pro,g rams, a
 study w111                                              grant was provided to A Second Chance Inc. to work with Vvl/ on assessing BCF
 include:                                                kinship practice to develop recommendations and implementation to improve
 A review of                                             kinship practice. Barrier:s may include identifying timeframes for implementation of
 best practices                                          the recom mendations.
 in other states;
 Proposal for an                                         June 2020 Update-This work is continuin.g with the next steps for implementation of
 alternative                                             the recommendations. Covid-19 has slowed the progress of this work due to the

Children's Burea1,1                                                                                                                              28




                                                                                                                                                      D143831
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 30 of 97 PageID #: 9051


 system of                                            inability to have i n-person workgrcups with the homefinding units and homefinding
 regulation for                                       leadership. Work plans have been established to implement recommendations and
 kinship/relative                                     weekly or bi-weekly meeting are occurring to finalize draft forms, safety standards,
 foster care that                                     and practice processes.
 included the,
 same
 reimbursement
 as other foster
 care families
 as well as a
 reasonable
 time period for
 obtaining
 certification;
 and, An
 evaluation of
 what trai ning
 and supports
 are needed to
 ensure that
 kinship care
 homes are
 successful



Strategy 2: WV will develop standards and implement performance-based contracting to include the standards in
order to improve the outcomes for foster care children.


  Key Activity        Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)


Children's Bureau




                                                                                                                                             0 143832
                        Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 31 of 97 PageID #: 9052


 2.2.1 Bureau             May 31 ,     o Completed
 for Children              2021-           MM/YYYY
 and Families             Ongoing      ti On/ahead of
 will enter data        Specialized        schedule
 reporting               Agencies      o Behind schedule
 performance-             Program      o No longer
 based                   Managers          applicable
 contracts with              for
 agencies no             Licensing
 later than              Licensing
 December                Specialists
 2020 required             Policy
 by WV House              Deputy
 B1112010. The          Commission
 performance-             ers over
 based                     Field
 contracts will         Operations
 require the
 following:
 safety
 outcomes;
 permanency
 outcomes;
 well-being
 outcomes;
 incentives
 earned;
 recruitment
 and retention
 of foster
 parents
                    .                                                                                        ..




Children's Bureau                                                                                       30




                                                                                                             D143833
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 32 of 97 PageID #: 9053


  Key Activity         Target      Most Recent Status   Most Recent Progress
                     Completion    (current report
                        Date       date)

 2.2.2 Meet bi-      August 31 ,   □ Completed
 monthly wrth           2020-         MM/YYYY
 child placing        Ongoing      □ On/ahead of
 agencies to            Child         schedule
 have targeted         Placing     D Behind .schedule
 conversations       Agencies      n No longer
 around               Licensing       applicable
 available            Program
 homes and            Manager
 children's need      Regional
 and supports.          Social
 •Child placing       Services
 agencies will        Program
 provide up-to-      Managers
 date lists of          Policy
 available            Program
 homes                Manager
 •Bureau for            Policy
 Children and        Specialists
 Families staff
 will provide
 lists of children
 requiring
 current
 placement
 •Child placing
 agencies and
 Bureau for
 Children and
 Families staff

Children's Bureau                                                                                    31




                                                                                                          0 143834
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 33 of 97 PageID #: 9054


 will work
 collaboratively
 to ensure
 placement for
 waiting and
 difficult to
 place children
 and youth




Strategy 3: lncrea.s e foster parent notice of permanency hearings and engagement in the case work process.


  Key Activity        Target     M.o st Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

 2.3.1 Select        February    o Completed            The first Action Step is selection of counties for the pilot - the selection was
 pilot counties      28, 2020        MM/YYYY            dependent upon a FACTS report giving information about which counties had the
 for                  Deputy     D On/ahead of          highest incidents or '% of printing out the hearing notifications. The request was
 implementation     Commission       schedule           made to FACTS & the response is as follows as of 2-5-2020: FACTS created in the
 of notice of          ers       oo Behind schedule     acceptance environment in FACTS a set of test cases where the notifications had
 hearings                        D No longer            been sent The technical staff is working to determine that they can cleanly (without
 utilizing the                       applicable         duplication) pull those notices into a spreadsheet. However, because of th.e table
 percentage of                                          layout, this is proving difficult FACTS continues to work on this.
 notification of
 hearings being                                         Movement of this Action Step to a later date will impact the other Action Steps for
 generated from                                         this Goal. If FACTS cannot produce this sort of report at all- we w ill have to
 FACTS. (Two                                            implement another plan to select the pilot counties. This item remains pending
 low and two                                            receipt of a FACTS report. The item .and also items 2 .3. 3, 2.3.4, 2.3.5, 6 , 7, & 8 are
 high                                                   all now delayed two quarters relative to each ones original Quarter due.
 generation

Children's Bureau                                                                                                                               32




                                                                                                                                                     D143835
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 34 of 97 PageID #: 9055


I rates)                                                 I FACTS has been asked to meet a deadline of 6/30/20 on this request.
  Key Activity        Target      Most Recent Status      Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.3.2 Review       February      l!l Completed 2/2020    Foster Care policy has been reviewed. Foster care PQlicy Section 4.3.5: Right to be
 current policies    20, 2020     o On/ahead of           Heard, has specific and appropriate language that covers hearing notification to
 and desk           Policy Unit      schedule             foster parents. However, additional language was added to further emphasis this
 guides                           o Behind schedule       and was in the foster care policy released June 5, 2020.
 concerning                       o No longer
 notifications of                    applicable
 hearings and
 modify as
 needed to
 meet
 expectations.

  Key Activity        Target      Most Recent Status      Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.3.3 Meet with      May 31 ,    o Completed             See 2.3.1
 pilot counties        2020            MM/YYYY
 to review            Deputy      o On/ahead of
 policy, FACTS      Commission         schedule
 desk guides.           ers       l!l Behind schedule
 the value of        Regional     o No longer
 foster parents'.    Program           applicable
 engagement,         Managers
 and set
 expectations.
 Revise guides
 and policies if
Children's Bureau                                                                                                                          33




                                                                                                                                                0 143836
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 35 of 97 PageID #: 9056


 needed based
 upon practice
 and
 observations
 from the pilot
 counties,

  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Completio.n   (current report
                       Date       date)

 2.3.4 Conduct      August 31 ,   o Completed           See 2.3.1
 random               2020             MM/YYYY
 sample of           through      o On/ahead of
 foster parents      Nov. 30,          schedule
 in pilot             2020        o Behind schedule
 counties to          DPQI        o No longer
 determine if                          .a pplicable
 notification
 occurred.

  Key Activity        Target      Most Recent Status    Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.3.5 Convene       Nov. 30,     o Completed           See 2.3.1
 meetings with         2020            MMIYYYY
 pilot counties       Deputy      o   On/ahead of
 to discuss         Commission         schedule
 quantitative           ers       o   Behind schedule
 data and            Regional     o   No longer
 qualitative         Program           applicable
 impressions.        Managers


Children's Bureau                                                                                   34




                                                                                                         0143837
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 36 of 97 PageID #: 9057


  Key Activity        Target     Most Recent Status    Most Recent Progress
                    Completion   (current report
                       Date      date)

 2.3.6 Analyze       February    □ Completed           See 2.3.1
 and                 28, 2021         MM/YYYY
 summarize           Office of   □ On/ahead of
 data collected      Planning         schedule
 for discussion      Research    □   Behind schedule
 at Child            and Eval.   □   No longer
 Welfare            Commission        applicable
 Oversight and          er
 develop a plan
 to expand the
 project
 statewide,
 including
 training or
 pol icy or
 procedure
 revisions.

  Key Activity        Target     Most Recent Status    Most Recent Progress
                    Completion   (current report
                       Date      date)

 2.3.7               Nov. 30,    D Completed           See 2.3.1
 Implement the        2021          MM/YYYY
 notification       Commission   D On/ahead of
 process               er           schedule
 statewide.                      D Behind schedule
                                 D No longer
                                    aoolicable.

Children's Bureau                                                                                   35




                                                                                                         0143838
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 37 of 97 PageID #: 9058



  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

2.3.8                February     □   Completed        Training was been completed with workers in several county/districts in the Summer
Implement            28,2020           MM/YYYY         of 2019. For those not yet completed, scheduling is underway to ensure the
training for          through     □ On/ahead   of      remaining counties/districts receive the traTning by no later than August 31 , 2020.
child welfare       Au,gust31 ,       schedule         The following counties/districts received the training between March and May 2019:
staff                  2020       oo Behind schedule   Lewis/Upshur/Braxton, Cabell/Wayne, Kanawha, Mingo, Fayette, Raleigh,
surrounding             RDs       □ No longer
                                                       Hampshire/Mineral, Putnam/Mason, Mercer, Ohio. Wood.
the                    CSMs           applicable
importance, as      Specialized                        The remaining counties/districts who have not been trained, have been scheduled or
well as the         Foster Care                        are in the process of being scheduled.
steps in             Agencies
building                                               Additionally, this training information is being provided to new child welfare workers
supportive                                             during each round of new worker training provided by the BCF and in collaboration
relationships                                          with the child placing agencies
with foster
parents by                                             June 2020 Update-A few counties were trained before Covid-19 restrictions were
emphasizing                                            put into place. All remaining traini ngs have been put on hold until restrictions are
the need to                                            lifted.
improve foster
parent
involvement
and improving
meaningful
communication
. Trainings will
be provided in
each county or
district, by the
specialized/pri
vate agency
Children's Bureau                                                                                                                              36'




                                                                                                                                                     D143839
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 38 of 97 PageID #: 9059


 trainers. (The
 private foster
 care agencles
 have
 developed a
 training
 curriculum for
 child welfare
 staff based on
 the barriers as
 they nave
 been identified
 by foster
 parents. This
 curriculum has
 been approved
 by Bureau for
 Children -and
 Families and is
 waiting
 Implementation
 in the field by
 the private
 agencies. The
 agencies will
 report to
 Bureau for
 Children and
 Families when
 all
 counties/distric
 ts have
 received the
 foster parent

Children's Bureau                                                                                   37




                                                                                                         0 143840
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 39 of 97 PageID #: 9060


 training.
 (Training
 began in each
 county/district
 in April 2019)
 Community
 service
 rnanagers/regi
 onal di rectors
 are
 responsible for
 scheduling
 their
 counties/distric
 ts with the
 agencies for
 implementation
 -
 Private/speciali
 zed child
 placing
 agencies are
 responsible for
 monitoring the
 training and
 reporting to
 Bureau for
 Children and
 Families the
 counties/distric
 ts which have
 received the
 foster parent
 training as

Children's Bureau                                                                                   38




                                                                                                         D143841
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 40 of 97 PageID #: 9061


Itraining is
 completed.



  Key Activity          Target      Most Recent Status   Most Recent Progress
                      Completion    (current report
                         Date       date)

  2.3.9 Bureau        February      oo Completed         The foster care retention training in pre-service started in April 2019 with training
  for Children           2020-          04/2019          round CW1904N on April 10, 2019. It has continued with each subsequent new
  and Families         Ongoing      o On/ahead of        worker round since th.at time. When rosters for each pre-service training round are
  training            Director of       schedule         finalized, DOT program manager emails Amy Rickman, NECCO WV Executive
  division has         Training     o Behind schedule    State Director, who is the point person for this project and lets her know a new
  been given the                    o No longer          roL1nd or rounds are scheduled. The Division of Training provides the number of
  training                              applicable       workers, location based on the schedules, a,nd who the trainer(s) will be. The lists
  curriculum and                                         are updated every two weeks based on the rosters because of new rounds every
  will implement                                         two weeks. If the numbers change in that tirne period DOT sends an updated email
  this training in                                       to Amy Rickman. She reaches out to the provider agencies and coordinates
  new child                                              coverage for the pre-service.trainings.
  welfare worker
  training for
  newly hired
  staff to ensure
  that all workers
 .understand
  how to build
  supportive
  relationships
  with foster
  parents and
  understand
  how to
  effectively

Children's Burea1,1                                                                                                                          39




                                                                                                                                                  0 143842
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 41 of 97 PageID #: 9062


 communicate
 and
 incorporate
 foster parents
 in the process
 as well.



Strategy 4: Identify needs and collaborate with agency partners, and courts, in the development of service
availability and substance abuse services to improve outcomes for children and families.


  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2 4.1 Partner       February     □   Completed        A meeting was held with the Children's Bureau Capacity Building Center, the
 with the            28,2020           MM/YYYY         Community Partnership Program Managers, Division of Planning and Quality
 Capacity            Service      o On/ahead of        Improvement. Child Welfare Oversight Team members, Bureau for Children and
 Building             Array           schedule         Families Policy Unit members and the Commissioner of Bureau for Children and
 Center to          Workgroup     00 Behind schedule   Families on 10/15/19. At that time the Program Improvement Plan was not approved
 develop a          Community     LJ No longer         by the Adm'ii1istration for Children and Families, Children' s Bureau. The group
 Serv•ice Array     Partnership       applicable       determined that the next steps would involve reaching out to other B'ureaus wi thin
 map of              Program                           the Department of Health and Human Resources and request information on current
 available           Manager                           service maps that might already exist. The Community Partnership Program
 substance                                             Manager has initiated the gathering of information pertaining to service array maps
 abuse services                                        from other Bureaus.
 throughout the                                        The Capaci.ty Building Center developed a work plan on 12/27(19. The plan is to
 state (utilizing                                      assist the state with data gatheri ng, research, facilitating team meetings, and data
 work of the                                           analysis. The theory of change stated in the work plan is fo explore what substance
 DHHR, Bureau                                          abuse services are needed so that Bureau for Children and Families can create a
 for Behavioral                                        substance abuse service map. Once the map is developed, it will be easy to identify
 Health                                                the gaps in services that already exist and where the need is greater.

Children's Bureau                                                                                                                        40




                                                                                                                                               D143843
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 42 of 97 PageID #: 9063


(ranking)), and
what barriers                                    June 2020 Update-The Service Array Workgroup, in partnership with the Capacity
exist. Map                                       Bt.tilding Center. has continued to work on the development of the Service Array
development                                      Map. The first meeting with the Capacity Building Center and the Service Array
completed and                                    Workgroup was held on 4/2/2020 and has continued bi-weekly. Through workgroup
will include:                                    meetings, it was pointed out that similar maps exisl The VW Office of Drug Control
•Identify type                                   Policy (ODCP) is currently working on a substance use disorder services map for
of services                                      adults th~t ,s expected to be released by the end of June 2020. The U.S.
needed                                           Department of Health and Human Services, Substance Abuse and Mental Hea.lth
•Barriers for                                    Administration (SAMHSA) also has a treatment locator map. The workgroup has
substance                                        agreed that we would link these maps with the Service Array map and eontinue to
abuse services                                   work with ODCP in this partnership. In discussions with the WV ODCP and after
are identified                                   reviewing the SAMHSA map, the workgroup felt like youth substance use disorder
                                                 services were not well developed on either map. The workgroup is pqlllng together
                                                 to develop a list of already established youth substance use disorder services in
                                                 West Virginia.

                                                 In addition to the gathering of resources, the workgroup has started the process of
                                                 identifying substance use disorder services that are needed, any gaps and barriers.
                                                 There is an understanding that to know what services are needed, we would have to
                                                 identify numerical and anecdotal data on how we are currently serving the
                                                 population with substance use disorders. The anecdotal data was found th rough
                                                 past case reviews. There have been several di.fferent avenues to collecting
                                                 numerical data. The workgroup reached out to several different bureaus and
                                                 community partners to capture this data. An internal review of our current SACWIS
                                                 showed that the data we needed is not captured. As a result of the lack in needed
                                                 numerical data, the workgroup concluded that a survey to caseworkers and
                                                 supervisors statewide would be the way to get the data so we can move forward.
                                                 The survey is being developed and drafted for apprnv.al by BCF leadership prior to
                                                 being sent to the field staff. The targeted completion of the survey and compiling a
                                                 report on service needs, gaps and barriers is August 2020.




Children's Bureau                                                                                                                  41




                                                                                                                                        0 143844
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 43 of 97 PageID #: 9064



  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.2 Service       February     □  Completed         The Service Array Workgroup was developed to help identify service needs
 Array               28, 2020-        MM/YYYY          throughout the state and barriers or gaps in services that might exist. The workgroup
 Workgroup will      Ongoing      oo On/ahead of       consists of members from Bureau of Children and Families, Bureau of Behavioral
 meet at least      Community         schedule         Health , Bureau for Public Health, community partners, VW Court, and stakeholders.
 monthly to         Partnership   □ Behind schedule    The last meeting was held on 2/14/20. During this meeting, it was identified that
 collect             Program      LI No Ion.gar        members from other agencies were needed to provide input and resources to this
 information to      Manager          applicable       workgroup. The Community Partnership Program Manager has extended the
 develop map                                           invitation of joining the workgroup to the following programs: Family Drug Treatment
 of service                                            Court, Wraparound Services, Foster Care Policy, and the Office of Drug Control
 availability.                                         Policy.
                                                       The information that is gathered in this workgroup is vital to developing the Service
                                                       Array map with the Capacity Building Center, which will help the Bureau for Children
                                                       and Families fulfil the requirements of the Program Improvement Plan.

                                                       June 2020Update-The current goals and objectives of the Service Array work.group
                                                       have not changed and are outlined in the June Update for Action Item 2.4.1. The
                                                       workgroup did not meet in March 2020. Due to COVID 19 the workgroup has been
                                                       meeting virtually. As a grol!p it was decided that we would have short virtual
                                                       meetings. The dates of the meetings were 4/2/20, 4/15/20, 4/29/20, 5/13/20, and
                                                       5/27/20. There are future meeting dates continuing bi-weekly.
                                                       The workgroup has grown in active partieipants as a result of our outreach for
                                                       numerical data on substance use disorder service needs and gaps. The beginning
                                                       call had less than 8 participants while the last call had 20 participants. The following
                                                       entitles were contacted about joining the work.group: Family Resource Network
                                                       Director, Community Collaborative Chairs/Active Members, Bureau for Medical
                                                       Services, Juvenile Probation Services, and Department of Education.




Chlldren's Bureau                                                                                                                            42




                                                                                                                                                  D143845
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 44 of 97 PageID #: 9065


  Key Activity          Target      Most Recent Status   Most Recent Progress
                      Completion    (cl.lrrent report
                         Date       date)

 2.4,3 WV              Nov. 30,     □ Completed
 DHHR will               2020-         MM/YYYY
 develop and           Ongoing      □ On/ahead of
 execute a               BCF           schedule
 formal                executive    D Behind schedule
 statewide               team       n No longer
 communication        Community        applicable
 plan that will       Partnership
 include all           Program
 DHHR                  Manager
 Bureaus (and
 others as
 needed)to
 improve cross-
 system service
 provision
 (identifying
 service
 availability,
 accessibility,
 barriers, and
 service
 development).

 The Child
 Wei.fare
 Reform
 Oversight
 Team will
 include

Children's Bureal,J                                                                                   43




                                                                                                           D143846
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 45 of 97 PageID #: 9066


 Commissioner'
 s or Deputy
 Commissioner
 s or proxy's
 with decisfon
 making
 authority from
 all the DHHR
 Bureaus.

  Key Activity          Target       Most Recent Status   Most Recent Progress
                      Completion     (current report
                         Date        date)

 2.4.3 a.               Nov. 30,     D Completed
 Memorandum              2020           MM/YYYY
 of                   Managemen      o On/ahead of
 Understanding          tTeam           schedule
 between                (DHHR        o Behind schedule
 DHHR and              Bureau's)     o No longer
 Community            Community         applicable
 Collaborative        Partnership
 Groups                 Program
                       Manager
                      Community
                      Collaborativ
                      es members
                         DPQI

  Key Activity          Target       Most Recent Status   Most Recent Progress
                      Completion     (current report
                         Date        date)

 2.4.3   b.             Nov. 30,     o Completed
Children's Burea1,1                                                                                   44




                                                                                                           0143847
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 46 of 97 PageID #: 9067


 Standardize           2020        MM/YYYY
 communication                     □ On/ahead of
 process that       Managernen          schedule
 •Provides for        tTeam        o Behind schedule
 input from           (DHHR        □   No longer
 community           Bureau's)          applicable
 partners and       Community
 feedback from      Partnership
 Child Welfare        Program
 Oversight (i.e.,    Manager
 Comml.Jnity        Community
 Collaborative      Collaborativ
 Group reports      es members
 for evaluation        DPQI
 of service
 development
 and expansion
 and Division of
 Planning and
 Quality
 Improvement
 reports).
 •Community
 Collaboratives
 include system
 partners that
 can address
 issues in:
 Economic/Pov
 erty; Child
 Safety &
 Wellbeing; and
 Alcohol,
 Tobacco, Drug

Children's Bureau                                                                                   4'5




                                                                                                          D143848
                       Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 47 of 97 PageID #: 9068


 Abuse.
 •Applies
 Service
 Identification
 and Needs
 Map when
 developing
 new services

  Key Activity           Target     Most Recent Status   Most Re~ent Progress
                       Completion   (current report
                          Date      date)

 2.4.4 The        Ongoing           o Completed
 Service         Commission            MM/YYYY
 Communicatio         er            o On/ahead of
 n Plan will      All DHHR             schedule
 include:          Bureau           o Behind schedule
 •Regional       Commission         o No longer
 Summits (with        ers              applicable
 oversight/atten Community
 ded by the      Partnership
 Regfonal         Program
 Directors) will     RDs
 address            CSMs
 children placed
 out of home
 and provide
 data on service
 gaps (including
 Division of
 Planning and
 Quality
 Improvement)
Children's Burea1,,1                                                                                   46




                                                                                                            D143849
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 48 of 97 PageID #: 9069


 to the
 Community
 Collaboratives;
 •The
 Community
 Collaboratives
 (with
 oversight/atten
 ded by the
 Community
 Service
 Managers) will
 address
 service needs
 and gaps and
 provide two
 reports
 annually to the
 Community
 Partnershfp
 Program;
 •The
 Community
 Partnership
 Program will
 be provided
 the Community
 Collaborative
 Reports on
 service
 availability and
 needs frorn the
 Community
 Collaboratives

Ch1Jdren·s Bureau                                                                                   47




                                                                                                         D143850
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 49 of 97 PageID #: 9070


and provide to
the Bureau for
Children and
Families
Commissioner;
•The Bureau
for Children
and Families
Commissioner
will take
inforrnation to
the DHHR
Child Welfare
Reform
Oversight
meeting to
discuss gaps
in services,
The DHHR
Child Welfare
Reform
Oversight will
discuss and
address
service gaps
and provide
information
back to the
Community
Partnership
Program;
·The
Community
Partnership

Children's Bureau                                                                                   48




                                                                                                         0 143851
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 50 of 97 PageID #: 9071


 Program will
 disseminate
 information on
 service
 development
 to the
 Community
 Collaboratives
 and DHHR
 staff.

 "" The Family
 Resource
 Networks will
 be members of
 the Community
 Collaboratives
 andwi-11
 provide service
 availability and
 service needs
 to their
 Community
 Collaborative
 and update the
 electronic
 Service
 Directory.

  Key Activity        Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

 2.4.5 Develop       February    00 Completed         As of 2/24/2020 all five Family Treatment Courts are functioning in Boone, Ohio,
ChHdren's Bureau                                                                                                                         49




                                                                                                                                              D143852
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 51 of 97 PageID #: 9072


 and implement      28, 2020-     0212020              Randolph, Nicholas and Roane Counties.
 Family              Ongoing      □ On/ahead of
 Treatment          Supreme          schedule
 Courts in fi ve     Court of     o Behind schedule
 counties            Appeals      □ No longer
 across West        Division of      applicable
 Virginia.          Probation
                    Services
                       BCF

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.Sa             Completed     00 Completed         Boone, Ohio, and Randolph were selected during the first phase of the pilot
 Selection of        Supreme          01/2020          program. Nicholas and Roane were selected in the second phase. All five counties
 Family              Court of     □ On/ahead of        were chosen by January 1, 2020.
 Treatment           Appeals          schedule
 Court counties     Division of   D Behind schedule
 (Boone, Ohio,      Probation     D No longer
 Roane,              Services         applicable
 Randolph, and         BCF
 Nicholas)


  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current re.p ort
                       Date       date)

 2.4.Sb Develop     Completed     oo Completed         Family Treatment Court Policy and Procedure Manual was developed and approved
 the Family           Family          09/2019          by the Supreme Court of Appeals West Virginia in September 2019.
 Treatment          Treatment     D On/ahead of
 Court policy       Court State       schedule         June 2020 Update- The data collection system is Caseworx ran by a court approved
 and                 Advisory     □ Behind schedule    agency, Five Point Data Solutions
Children's Bureau                                                                                                                     50




                                                                                                                                           0 143853
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 52 of 97 PageID #: 9073


 procedures         Committee      □   No longer
 manual                                 applicable
 including
 development
 of a data
 collection tool.

  Key Activity        Target       Most Recent Status   Most Recent Progress
                    Completion     (current report
                       Date        date)

 2.4.Sc Hire         February      oo Completed         By February 24, 2020 all five counties had hired the Family Treatment Court Case
 local Family        28, 2020         02/2020           Coordinators as well as BCF hired the dedicated CPS workers for each pilot county
 Treatment           Director or   □ On/ahead of
 Court               Probation        schedule          June 2020 Update- All five County Coordinators have been hired and trained.
 Coordinators         Services     D Behind schedule    Boone and Ohio County, July 2019
 and CPS               Deputy      D No longer          Randolph CPS Worker July 2019 and Coordinator October 2019.
 workers in the     Commission        applicable        Roane and Nicholas County Coordinators and CPS Workers January 2020
 five pilot              ers
 counties.

  Key Activity        Target       Most Recent Status   Most Recent Progress
                    Completion     (current report
                       Date        date)

 2.4.Sd              February      oo Completed         All five counties treatment teams have been trained . October 2019 the first three
 Complete            28, 2020         02/2020           pilot sites were trained and the second phase Roane County Jan.31 , 2020 and
 training for the   Division of    □ On/ahead of        Nicholas County on Feb. 4, 2020
 county specific     Probation        schedule
 treatment team      Services      □ Behind schedule
 on Family            Family       D No longer
 Treatment          Treatment         applicable
 Court.             Court State
                    Coordinator
Children's Bureau                                                                                                                            51




                                                                                                                                                  D143854
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 53 of 97 PageID #: 9074



  Key Activity        Target      Most Recent Status     Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.Se              February     oo Completed           All counties in the pilot sites BCF staff have been trained by February 4, 2020. Each
 Complete            28, 2020          02/2020           training conducted at the Piot site included the CPS worker, CPS Supervisor, and
 training for       Division of   □ On/ahead of          CSM . Some pilot sites have had a ESS present during the training. Each county has
 Bureau for          Probation        schedule           been provided with a copy of the FTC policy and procedure manual that outlines the
 Children and        Services     □  Behind schedule     FTC model. Each local FTC-CC has been in consistent and constant contact with
 Families staff       Family      LJ No longer           the local BCF districts. The FTC State Coordinator and Administrative Office of the
 on Family          Treatment         applicable         Supreme Court of Appeals has also maintained communication with the
 Treatment          Court State                          Commissioners and Deputy Commissioners of the Bureau
 Court model.       Coordinator


  Key Activity        Target      M·o st Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.Sf              Ongoing      □ Completed            This is on-going in each pilot site and varies upon need of each slte. More formal
 Complete           Division of        MM/YYYY           trainings have been conducted by the AO (Chautle Haught, Nicholas Leftwich and
 training on         Probation    l!l On/ahead of        Stephanie Bond)
 Family              Services          schedule
 Treatment            Family      CJ Behind schedule     June 2020 Update- Supplemental trainings have been held as needed, including
 Court model as     Treatment     □   No longer          virtually as needed.
 needed and         Court State        applicable
 requested in       Coordinator
 the five pilot
 counties.




Chlldren's Bureau                                                                                                                             52




                                                                                                                                                   0143855
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 54 of 97 PageID #: 9075


  Key Activity          Target      Most Recent Status   Most Recent Progress
                      Completion    (current report
                         Date       date)

 2.4.Sg                 May 31 ,    oo Completed         All five county courts are operational and all have active participants enrolled in the
 Implement the           2020           05/2020          program. We are currently serving nearly 50 participants at this time with several
 Family               Division of   □ On/ahead of        more in each county that are being evaluated.
 Treatment             Probation        schedule
 Court model in        Services     □ Behind schedule
 the five pilot         Family      n No longer
 counties.            Treatment         applicable
                      Court State
                      Coordinator

  Key Activity          Target      Most Recent Status   Most Recent Progress.
                      Completion    (current report
                         Date       date)

 2.4.Sh Local          May 31 ,     □    Completed       Each coordinator is gathering and entering data on all of the participants accepted
 case                   2020-             MM/YYYY        into FTC on a daily basis. Data is being collected and disseminated as requested by
 coordinators          Ongoing      l! I On/ahead of     the federal and state grantees.
 collect                                  schedule
 information on       Division of   LI Behind schedule
 the data              Probation    □ No longer
 collection tool       Services           applicable
 w hich is              Family
 monitored by         Treatment
 the Family           Court State
 Treatment            Coordinator
 Court State            Family
 Coordinator          Treatment
 and the                 Court
 grantors for          Advisory
 fidelity with the    Committee
Children's Burea1,1                                                                                                                            53




                                                                                                                                                    0 143856
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 55 of 97 PageID #: 9076


 policy and
 procedures
 manual as well
 as outcomes.



  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.Si CPS          -May 30,     □ Completed          Continued communication with all levels of BCF has occurred as needed and
 supervisors will      2020-          MM/YYYY          without any reported issue
 communicate         Ongoing      oo On/ahead of
 with Family           CPS            schedule
 Treatment          Supervisors   o Behind schedule
 Court CPS                        o No longer
 workers to                           applicable
 monitor fidelity
 to the Family
 Treatment
 Court model
 policy and
 procedures
 manuaL



  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.Sj Family       May 31 ,     o Completed          State Advisory Board met in February for an update on the program thus far. Data
 Treatment            2020-          MM/YYYY           was reported to them that had been collected.

Chlldren's Bureau                                                                                                                         54




                                                                                                                                               D143857
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 56 of 97 PageID #: 9077


 Court State         Ongoing      00 On/ahead of
 Advisory             Family           schedule
 Committee          Treatment     □ Behind schedule
 receives data      Court State   □ No longer
 and                 Advisory         ·applicable
 information on     Committee
 the program
 and will make
 adjustments as
 necessarv.

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.4.Sk Family       February     □ Completed
 Treatment           28, 2021-        MM/YYYY
 Court Data          Ongoing      □ On/ahead of
 Committee will        CIP           schedule
 evaluate data        Family      □ Behind schedule
 and                Treatment     □ No longer
 information on     Court Data       applicable
 the proQram        Committee




Strategy 5: Improve staff's knowledge regarding available services to meet needs of families and children.

  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 2.5.1 West          Nov. 30,     □ Completed

Children's Bureau                                                                                            55




                                                                                                                  0143858
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 57 of 97 PageID #: 9078


 Virginia will         2020        MM/YYYY
 partner with       Community      □ On/ahead of
 the Family         Partnership       schedule
 Resource            Program       o Behind schedule
 Networks to         Manager       o No longer
 provide              Family          applicable
 Service             Resource
 Directories of      Network
 available           Directors
 services on the
 FRN website
 that can be
 accessed by
 all DHHR staff
 and
 stakeholders.
 The electronic
 directories will
 be updated
 annually (per
 current
 Contract).

  Key Activity        Target       Most Recent Status   Most Recent Progress
                    Completion     (current report
                       Date        date)

 2.5.2 Add link      Nov. 30,      o Completed
 on the                2020           MM/YYYY
 BUREAU FOR          Assistant     o On/ahead of
 CHILDREN           Commission        schedule
 AND FAMI LY's      er Office of   o Behind schedule
 website to the      Planning      o No longer
 FRN directory       Research         aoolicable
Children's Bureau                                                                                   56'




                                                                                                          0143859
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 58 of 97 PageID #: 9079


 of available          and
 services.          Evaluation
 http://wvfm.org    Community
 /counties/         Partnership
                     Program
                     ManaQer

  Key Activity        Target       Most Recent Status   Most Recent Progress
                    Completion     (current report
                       Date        date)

 2.5.3 Provide        Nov. 30,     o Completed
 information on        2020           MM/YYYY
 accessing          Community      o On/ahead of
 website for        Partnership       schedule
 Service              Program      o Behind schedule
 Resource             Manger       o No longer
 Directories and       Family         applicable
 notice of new       Resource
 resources to         Network
 DHHR staff          Directors
 and community       Director of
 stakeholders          Social
 via e-mail;         Services
 DHHR                  Social
 News/Faceboo         Service
 k·                 Supervisors
  '
 Announcement        Director of
 s to staff; and      Training
 Community
 Collaborative
 Group
 meetings.


Children's Bureau                                                                                   57




                                                                                                         D143860
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 59 of 97 PageID #: 9080


NewWotker
Tralning will
include
information on
accessing
website for
Service
Resource
Directories.

 1.The
Community
 Partnership will
send e-mail
messages to
-the
Commissioner,
 Deputy
Commissioner
s, Regional
 Directors,
Office
 Directors,
 Regional
 Program
Managers,
Child Welfare
Consultants,
Child
 Protective
Services
Supervisors,
Child
 Protective

Children's Bureau                                                                                   58




                                                                                                         D143861
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 60 of 97 PageID #: 9081


Services
Workers,
Social
Services
Coordinators,
Youth Services
Supervisors
and Youth
Services
Workers,
Division of
Training
Trainers and
Program
Managers;
2.The
CornmL!nity
Partnership will
send e-mail
messages
regarding
available
services to the
Director of
Social
Services to
provide at
Supervisors
meetings who
will then
discuss at staff
meetings



Children's Bureau                                                                                   59




                                                                                                         D143862
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 61 of 97 PageID #: 9082



Goal 3: Transforming the culture of child welfare management to increase competency, skill and accountability of
our child welfare practice.

Strategy 1: Empower supervisors to act as change agents through reflect1ve supervision.


  Key Activity        Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 3. 1.1 Utilize      February     00 Completed         The purpose of the survey was to research how West Virginia's child welfare
 the reflective      28, 2020         05/2019          supervisors rated the quality, relevance, and utility of the new reflective supervision
 supervision        Recruitment   o On/ahead of        program and how supervisors suggested that the activities, forms, and processes
 survey results        and            schedule         could be strengthened and improved, and to use the results to strengthen the
 to identify         Retention    o Behind schedule    reflective supervision process and usage. The survey was completed with 114
 strengths and      Committee     D No longer          currently employed front-tine supervisors who had been provided the reflective
 barriers of use                      applicable       supervisi on training and were ex pected to be using it according to the standard
 of reflective                                         operating procedure. There was a 44.7% response rate. The survey found that the
 supervision.                                          techntques, methods, and rationale for reflective supervision were well accepted by
                                                       supervisors. However, supervisors were discouraged by the documentation
                                                       requirements suggesting it be eliminated, simplified, or developed to an electronic
                                                       format. They also expressed frustration with the time requirements considerin@ the
                                                       high caseloads of their staff. This information along with assessments completed at
                                                       a statewide reflective- supervisor training in June 2019 were used to· revise the SOP,
                                                       forms, and guidelines.

  Key Act:iv'ity      Target      Most Recent Status   Most Recent Progress
                    Completion    (current report
                       Date       date)

 3.1,2 Partner       February     oo Completed         Casey Family Programs provided two statewide trainings for supervisors and
 with Casey          28, 2020-       12/2019           managers in June 2019 and December 2019. The June 2019 training including

Chtldren's Bureau                                                                                                                           60




                                                                                                                                                 0 143863
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 62 of 97 PageID #: 9083


 Family                Ongoing       □ On/ahead of        some exercises to collect information on how the barriers identified in the reflective
 Programs to          Director of        schedule         supervision survey could be addressed. The assessment was done in the form of a
 revitalize the        Training      □ Behind schedule    World Cafe exercise, with each table addressing a different barrier or question. One
 reflective                          D No longer          of the tables as.ked for suggestions on how the form could be improved. Based on
 supervision                            ·applicable       the information collected, BCF worked with Casey Family Programs to revise the
 model through                                            reflective supervision form, instructions, and standard operating procedure. Casey
 training and                                             Family Programs also conducted targeted technical assistance with Kanawha
 technical                                                County supervisors on reflective supervision because of the high volume of turnover
 support.                                                 there.

  Key Activity          Target       Most Recent Status   Most Recent Progress
                      Completion     (current report
                         t>ate       date)

 3.1.3 Revise           May 31,      oo Completed         The revised Standard Operating Procedures along with the individual and group
 Standard                 2020          10/2019           reflective supervision documentation forms were distributed by the Commissloner
 Operating             Director of   □ On/ahead of        on 10/16/2019.
 Procedures             Training        schedule
 and the              Recruitment    D Behind schedule    See Appendix 0, P, & Q- Reflective Supervision Memo, SOP Reflective Supervision
 documentation            and        D No longer          , Reflective Supervision Form
 form based on         Retention        applicable
 information          Committee
 from the
 surveys to
 improve
 reflective
 supervision.


  Key Activity          Target       Most Recent Status   Most Recent Progress
                      Completion     (current report
                         Date        dateJ

 3.1.4 Partner          May 31 ,     □   Completed        The curriculum was developed by faculty at Shepperd University and was in the
Children's Burea1,1                                                                                                                          61




                                                                                                                                                   0 143864
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 63 of 97 PageID #: 9084


 with Social            2020       MM/YYYY              process of being placed online in Blackboard when the COVI D-19 stay-at~home
 Work                Director of   □ On/ahead of        order was issued by the Governor. This task had to be placed on hold because the
 Education            Training         schedule         Division of Training redirected all its resources to converting new worker training to
 Consortium to      Recruitment    00 Behind schedule   a virtual format. It will be completed by the end of Q3.
 develop on-line        and        □ No longer
 (blackboard)        Retention         applicaole
 initial training   Committee
 for new
 supervisors.

  Key Activity        Target       Most Recent Status   Most Recent Progress
                    Completion     (current report
                       Date        date)

3.1.5 Partner        February      00 Completed         Casey Family Programs provided training for supervisors in June 2019 and
with Casey to        28, 2020          12/2019          December 2019 on work/life balance and dealing with secondary trauma with thei r
provide                            □ On/ahead of        workers as well as identifying ways to incorporate reflective supervision into ongoing
ongoi.ng             Director of       schedule         practice. The next session will be held in May or June 2020.
training to           T raining    □ Behind schedule
tenured             Recruitment    □ No longer
supervisors on           and           applicable
reflective           Retention
supervision         Committee
including
dealing with
sensitive topics
like secondary
trauma and
work/life
balance and
on time
management
to incorporate
reflective

Children's Bureau                                                                                                                           62




                                                                                                                                                 D143865
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 64 of 97 PageID #: 9085


 supervision
 into ongoing
 practice, as
 well as other
 barriers
 identified 1n
 surveys, two
 times per year.

  Key Activity        Target       Most Recent Status   Most Recent Pro.g ress
                    Completion     (current report
                       Date        date)

 3.1.6 Conduct      August 31,     o Completed
 peer to peer          2020           MM/YYYY
 learnin g           Director of   D On/ahead of
 opportunities        Training        schedule
 between            Recruitment    o Behind schedule
 multiple               and        o No longer
 districts,          Retention        applicable
 reviewing case     Committee
 narratives and
 scenarios, to
 bui ld skills
 using reflective
 sl.(pervision,
 two times per
 year.


Strategy 2: Increase supervisor and manager skills tt,rough ongoing training and peer support to address their
ability to support staff and provide direct supervision.


Children's Bureau                                                                                                63




                                                                                                                      D143866
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 65 of 97 PageID #: 9086


  Key Activity        Target     Most Recent Status    Most Recent Progress
                    Completion   (current report
                       Date      date)

 3.2.1 All child  May 31 ,       D Completed           In February 2020 the modified curriculum was developed and the Division of
 welfare            2020             MM/YYYY           Training was in the process of scheduling sessions for April and May 2020 when
 supervisors     Director of     o On/ahead of         staff we.re sent home due to the COVI D- 19 crisis. The curriculum is currently being
 and managers     Training           schedule          converted to a virtual format so this training can take place in July and August 2020
 who have been Commission        00 Behind .schedule   and be completed by the end of Q3.
 in their            er          n No longer
 positions ove:r                     applicable
 one year and
 have not
 attended the
 Putting the
 Pieces
 Together new
 supervisor
 training since
 January 2017
 will attend a
 modified
 version of
 Putting the
 Pieces
 Together new
 supervisor
 training that
 eliminates the
 sections only
 relevant to new
 supervisors
 and modifies
 other sections

Children's Bureau                                                                                                                         64




                                                                                                                                               D143867
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 66 of 97 PageID #: 9087


I as necessary.
  Key Activity        Target     Most Recent Status   Most Recent Progress
                    Completion   (current report
                       Date      date)

 3.2.2                May 31 ,   I!! Completed        The committee developed and submitted the final process to the Commissioner for
 Implement a           2020           06/2020         review on May 27,2020. The documents were sent to BCF leadership and approved
 peer review        Commission   o On/ahead of        for distribution. The documents were sent via email Monday, June 1, 2020 to the
 program to             er            schedule        field and BCF management
 gather                          o Behind schedule
 supervisors                     D No longer          See Appendix R-S-Peer review Memo and SOP
 together to do                       applicable
 case reviews
 between
 districts, two
 times per year.
 Supervisors
 will review
 redacted cases
 do an analysis
 of casework
 performed
 including
 decisions
 made and
 adherence to
 policy. Peer
 reviews will be
 conducted as
 part of the
 agenda at
 existing
 regional and

Children's Bureau                                                                                                                 65




                                                                                                                                        D143868
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 67 of 97 PageID #: 9088


Imeetings,
 state~ide


  Key Activity          Target      Most Recent          Most Recent Progress
                      Completion    Status ( current
                         Date       report date)

 3.2.3 Provide         May 31 ,     □  Completed         This task was on target to begi n with regional supervisor and manager meetings
 structured              2020-          MM/YYYY          that were scheduled for April and May 2020, however those meetings were
 ongoing               Ongoing      □ On/ahead of        cancelled due to the COVID-19 stay-at-home order. The regional meetings are in
 supervisor           Director of       schedule         the process of being rescheduled in June and July 2020, to be completed by the
 training              Training     00 Behind schedule   end of Q3.
 through                            □ No longer
 regional                               applicable
 supervisor
 meetings and
 manager
 meetings, four
 times per year.
 This training
 will be
 coordinated
 with existing
 regional and
 statewide
 meetings, with
 common
 agendas and
 topics for all
 the meetings.
 CEUswill be
 provided as
 appropriate to
 help
Children's Burea1,1                                                                                                                        66"




                                                                                                                                             D143869
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 68 of 97 PageID #: 9089


 supervisors
 meet licensure
 requirements.


Strategy 3: Creating structure and accountability to support supervisors to ensure that face to face contact with
alleged child victims will occur timely.


  Key Activity        Target       Most Recent         Most Recent Progress
                    Completion     Status ( current
                       Date        report date)

 3.3.1 A            February 28,   oo Completed        The committee developed and submitted the final process and tracking tools to the
 Standard              2020            06/2020         Commissioner for review on May 21, 2020. The documents were sent to BCF
 Operating           Meaningful    o On/ahead of       leadership and approved for distribution. The documents were sent via email
 Procedure will       Contact          schedule        Mohday, June 1, 2020 to the field and BCF Management.
 be developed         Group        □ Behind schedule
 to:                               D No longer         See Appendix T & U-Supervisor Intake Tracking Memo and SOP
 a.instruct                            applicable
 supervisors on
 how to log,
 asstgn and
 track accepted
 referrals on
 both new and
 ongoing cases.
 b.communicati
 ng tt,e
 assignment
 between
 supervisor and
 worker
 c.track
Children's Bureau                                                                                                                      67




                                                                                                                                            D143870
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 69 of 97 PageID #: 9090


 referrals to
 ensure time
 frames are
 met.
 d.create tool to
 track referrals
 assigned and
 tim.eframe
 assigned
 e.guide weekly
 planning
 meetings
 between
 workers and
 supervisors;
 supervisors
 and
 Cemmunlty
 Services
 Manager$ and
 RP's.
 f.describe use
 ofCOGNOS
 reports to a1d
 in ensuring
 documentation
 of contacts
 have occurred.
 g.Assessment
 of missed
 contacts
 versus
 caseload and
 development

ChHdren·s Bureau                                                                                    68




                                                                                                         D143871
                       Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 70 of 97 PageID #: 9091


I of action plans. I
  Key Activity           Target     Most Recent         Most Recent Progress
                       Completion   Status ( current
                          Date      report date)

 3.3.2                  May 31 ,    oo Completed        The documents were sent via email Tuesday June 2, 2020 to the field and BCF
 Commissioner            2020          06/2020          Management. Distribution of completed assignments were staggered for field
 will release a        Commission   □ On/ahead of       distribution
 memo to                  er           schedule
 inform                             □ Behind schedule   See Appendix V- Supervisor Intake Tracking Log
 Regional                           □ No longer
 Directors,                            applicable
 Community
 Services
 Managers,
 Social
 Services
 Coordinators,
 and workers of
 the revised
 Standard
 Operating
 Procedures.
 The
 Procedures,
 tracking tool
 and
 instructions will
 be distributed
 to supervisors
 and
 Community
 Services
Children's Bureau                                                                                                                     69




                                                                                                                                           D143872
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 71 of 97 PageID #: 9092


I Managers.
  Key Activity        Target       Most Recent         Most Recent Progress
                    Completion     Status ( current
                       Date        report date)

 3.3.3 Regional      Nov. 30,      □ Completed
 Directors will        2020           MM/YYYY
 discuss plans       Regional      □ On/ahead of
 for action at       Directors        schedule
 Child Welfare                     □ Behind schedule
 Oversight                         □ No longer
 meetings.                            applicable


Strategy 4: Creating structures to support staff so face to face, meaningful monthly contact, visits with families
and children will occur.


  Key Activity        Target       Most Recent         Most Recent Progress
                    Completion     Status ( current
                       Date        report date)

 3.4.1              February 28,   oo Completed        Guide was released on June 2.
 Meaningful            2020            06/2020
 contact guide       Meaningful    □ On/ahead of       See Appendix W & X-Meaningful Contact Memo and Guide
 will be revised      Contact          schedule
 to give             Workgroup     □ Behind schedule
 examples of        Supervisors    □ No longer
 meaningful                           -a pplicable
 contacts and
 how to
 document

Children's Bureau                                                                                                    70




                                                                                                                          0143873
                   Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 72 of 97 PageID #: 9093


those contacts.
 a. Meaningful
contact guide
will be
distributed by
supervisors to
staff
 b. Instructions
where to
document in
FACTS

 Key Activity        Target       Most Recent          Mest Recent Progress
                   Completion     Status ( current
                      Date        report date)

3.4.2 The          February 28,   o Completed          Each Regional Program Manager has scheduled a meeting in June. This will be an
guide and             2020             MM/YYYY         agenda item.
expectations        Regional      □ On/ahead of
will be             Program            schedule
discussed and       Managers      oo Behind schedule
explained at                      o   No longer
the regional                           applicable
Social Service
Supervisor
meetings and
regional
Community
Services
Managers
meetings .

 Key Activity        Target       Most Recent          Most Recent Progress
                   Completion     Status (current
                      Date        report date)




                                                                                                                                        0143874
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 73 of 97 PageID #: 9094


 3.4.3 At each      May 31 , 2020   D Completed           This is a standing item on the supervisor's unit meetings agenda.
 monthly unit       Supervisors          MM/YYYY
 meeting,                           □   On/ahead of
 Supervisors                             schedule
 will discuss                       f!J Behind schedule
 meaningful                         □ No longer
 contacts and                            applicable
 cases that
 have not had
 contact for the
 month.

  Key Activity        Target        Most Recent           Mest Recent Progress
                    Completion      Status (current
                       Date         report date)

 3.4,4 During       May 31, 2020    □   Completed         These are now in progress since the SOP and memo was released.
 monthly              Workers            MM/YYYY
 reflective         Supervisors     D On/ahead of
 supervision                            schedule
 supervisors will                   oo Behind schedule
 discuss cases                      □ No longer
 with contact for                       applicable
 the month as
 well as cases
 that have had
 no contact.

  Key Activity        Target        Most Recent           Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 3.4.5              May 31, 2020    □   Completed         These are now in progress since the SOP and merno was released.
 Community             CSMs              MM/YYYY
Children's Bureau                                                                                                             72




                                                                                                                                   D143875
                        Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 74 of 97 PageID #: 9095


Services                Supervi sors    o On/ahead of
Managers will                               schedule
receive the                             oo Behind schedule
report from                             D No longer
Supervisor and                              applicable
will discuss
plan for cases
who have not
had contact
the previous
montt, an.d
review plan for
address.ing
contacts
missed.

  Key Activity            Target        Most Recent           Most Recent Progress
                        Completion      Status (current
                           Date         report date)

 3.4.6                  May 31 , 2020   □ Completed           This is now in progress since the SOP and memo was released.
 Community                CSMs               MM/YYYY
 Services                Regional       □ On/ahead    of
 Managers to             Directors           schedule
 Regional                               !XI Behind schedule
 Directors with                         □ No longer
 ideas/solutions                             applicable
 to make visits
 to children and
 paren.ts
                    -




Chlldren's Bureau                                                                                                            73




                                                                                                                                  D143876
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 75 of 97 PageID #: 9096


  Key Activity        Target        Most Recent          Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 3.4.7 Regional     May 31 , 2020   □ Completed          These are now in progress since the SOP and memo was released.
 Directors will         RDs              MM/YYYY
 inform Deputy                      □ On/ahead of
 Commi-ssioner                           schedule
 s of                               oo Behind schedule
 ideas/solutions                    □   No longer
                                         applicable




  Key Activity        Target        Most Recent          Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 3.4.7. Child       May 31, 2020    n Completed          These are now in progress since the SOP and memo was released.
 Welfare               cwo              MM/YYYY
 Oversight                          □  On/ahead of
 Committee will                         schedule
 receive report                     oo Behind schedule
 and discuss                        □ No longer
 successful                             applicable
 implementation
 s as well as
 address
 barriers to
 making face to
 face contact
 with children
 and families.
Children's Bureau                                                                                                         74




                                                                                                                               0 143877
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 76 of 97 PageID #: 9097




  Key Activity         Target        Most Recent         Most Recent Progress
                     Completion      Status (current
                        Date         report date)

 3.4,8 Regional      May 31, 2020    □ Completed         These are now in progress since the SOP and memo was released.
 Directors will         cwo             MM/YYYY
 inform                 RDs          □ On/ahead of
 supervisors of      Supervisors        schedule
 Child Welfare                       ~ Behind schedule
 Oversight                           o No longer
 actions/sugges                         applicable
 tions,
 supervisors w ill
 inform workers
 of Child
 Welfare
 Oversight
 action/suggesti
 ons


Strategy 5: Bureau for Children and Families will provide support to supervisors to ensure risk and safety
assessments are adequate initially and on an ongoing basis throughout the life of the case.


  Key Activity         Target        Most Recent         Most Recent Progress
                     Completion      Status (current
                        Date         report date)

 3.5.1               May 31 , 2020   □   Completed       These sessions were scheduled to take place in May 2020 but have been delayed
 Refresher            Director of         MM/YYYY        due to the COVID-19 crisis. The curriculum is being converted to a virtual format
 training for all      Training                          and will take place in July and August 2020, to be completed by the end of Q3.
Children's Bureau                                                                                                                            75




                                                                                                                                                  0143878
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 77 of 97 PageID #: 9098


 workers en                        D On/ahead of
 safety planning                       schedule
 emphasizing                       oo Behind schedule
 the control of                    D No longer
 safety threats,                       applicable

                                                                                                                                              -
  Key Activity        Target       Most Recent          Most Recent Progress
                    Completion     Status (current
                       Date        report date)

 3.5.2              May 31, 2020   D Completed          These sessions were scheduled to take place in April 2020 but were postponed
 Advanced            Director of        MM/YYYY         due to the COVID-19 crisis. The curriculum is being converted to a virtual format
 safety planning      Training     o On/ahead of        and will take place in June and July 2020, to be completed before the worker safety
 training for all                      schedule         planning training sessions in July 2020. They will be completed by the end of Q3.
 supervisors to                    oo Behind schedule
 make them                         o No longer
 proficient in                         applicable
 guiding
 workers to
 effective safety
 planning.

  Key Activity        Target       Most Recent          Most Recent Progress
                    Completion     Status (current
                       Date        report date)

 3.5.3A             February 28,   oo Completed         SOP was released on June 4.
 Standard              2020            06/2020
 Operating           Meaningful    0 On/ahead of        See Appendix Y-Supervisory Case Review SOP, Z-Supervisory Case Review Log
 Procedure for        Contact          schedule
 supervisory          Group        o Behind schedule
 case review                       □   No longer
 will be
Children's Bureau                                                                                                                        76'




                                                                                                                                                  D143879
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 78 of 97 PageID #: 9099


 developed to:                  applicable
 a.Implement
 case review
 tool on
 SharePoint to
 capture
 whether safety
 plans are
 current, case.
 plans
 completed, al
 least monthly
 contact is
 occurring,
 MOT's are
 occurring,
 current
 permanency
 plans, etc.
 b.instruct
 supervisors on
 how to perform
 case reviews
 and document
 011 tool.
 c. instruct how
 to use the
 information
 gathered to
 guide monthly
 supervisory
 meetings with
 workers .
 d.Direct use of

Children's Bureau                                                                                   77




                                                                                                         D143880
                             Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 79 of 97 PageID #: 9100


 information to
 PMs, CSMs,
 RDs and
 Deputy
 Commissioner
 s to guide best
 practice.
 e.Assist
 districts in
 developing
 action plans as
 needed

   Key Activity                Target       Most Recent          Most Recent Progress
                             Completion     Status (current
                                Date        report date)

 3.5.4 Standard              May 31, 2020   00 Completed         SOP was released on June 4.
 Operating                      Deputy          06/2020
 Procedure for               Commissioner   □ On/ahead of
 supervisory                      s             schedule
 case review                   Regional     oo Behind schedule
 will be                       Program      D No longer
 distributed v[a              Managers          applicable
 email and
 discussed
 during
 Regional
 Supervisor
 meeting.

   Key Activity                Target       Most Recent          Most Recent Progress
                             Completion     Status (current
                                Date        report date)
vu11u, l;ill   v   uu1 vau                                                                                   , ...




                                                                                                                     D143881
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 80 of 97 PageID #: 9101


 3.5.S              August 31 ,   D Completed         SOP was released on June 4 incorporating monitory safety plans and utilizing
 Supervisors           2020           06/2020         information in monthly meetings with workers. This has now been initiated. We
 will be            Supervisors   □ On/ahead  of      expect the first set of reviews in July.
 monitoring                          schedule
 ongoing risk                     □ Behind schedule
 and safety                       □ No longer
 assessments                         applicable
 utilizing case
 review tool as
 per 3.5.3.

  Key Activity        Target      Most Recent         Most Recent Progress
                    Completion    Status {current
                       Date       report date)

 3.5.6              August 31,    □ Completed         SOP was released on June 4 incorporating monitory safety plans and utilizing
 Supervisors           2020          MM/YYYY          information in monthly meetings with workers. This has now been initiated_We
 will monitor       Supervisors   □ On/ahead of       expect the first set of reviews in July.
 quality of                          schedule
 ongoing safety                   □ Behind schedule
 assessments                      D No longer
 and ensure                          applicable
 safety is being
 assessed for
 all the children
 in the home
 utilizing case
 review tool as
 per 3.5.3.

  Key Activity        Target      Most Recent         Most Recent Progress
                    Completion    Status (current
                       Date       report date)


Children's Bureau                                                                                                                     79




                                                                                                                                           0 143882
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 81 of 97 PageID #: 9102


 3. 5.7 During       August 31 ,   D Completed          SOP was released on June 4 incorporating monitory safety plans and utilizing
 monthly                2020          MM/YYYY           information in monthly meetings with workers. This has now been initiated. We
 reflective         Supervisors    □ On/ahead of        expect the first set of reviews in July.
 supervision                          schedule
 supervisors will                  □ Behind schedule
 discuss the                       □ No longer
 information                          applicable
 gathered from
 the case
 reviews.



Goal 4: Increase effectiveness and efficiency and create a prevention-focused organizational culture in order to
ensure the needs of children and families are addressed throughout the life of the case.


Strategy 1: CQI of Centralized Intake and a threshold screening analysis to further inform the Bureau for
Children and Families screening and intake process.


  Key Activity        Target       Most Recent          Most Recent Progress
                    Gompletion     Status (current
                       Date        report date)

 4.1.1              February 28,   □  Completed         This assignment is delayed due to the COV1D19 pandemic. The Capacity Center
 Threshold              2020           MM/YYYY          is working with a BCF team to conduct the thresho.ld analysis and make
 analysis-           Centralize    □ On/ahead of        recommendations
 number of              Intake         schedule
 duplicate             Director    00 Behind schedule
 intakes on the        Deputy      D No longer
 same               Commissioner       applicable
 family/child         over Field

Children's Bureau                                                                                                                       80




                                                                                                                                             D143883
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 82 of 97 PageID #: 9103


 accepted/assig      Operations
 ned and              Capacity
 appropriatenes      Center for
 s of screening .      States
 Effectiveness
 of intake
 process
 intakes versus
 recidivism rate.

  Key Activity        Target         Most Recent         Most Recent Progress
                    Completion       Status (current
                       Date          report date)

 4.1.2 Analyze      February 28,     D Completed         The Division of Planning and Quality Improvement (DPQI) continues to review a
 data from              2020              MM/YYYY        random sampling of Centralized Intakes per month. These reviews do not include
 Division of            Deputy       oo On/ahead of      screening decisions. However, they do focus on information collection and
 Planning and       Commissioner         schedule        demographic information gathered. A Program Manager from DPQI attends the
 Quality             s over Field    D Behind schedule   Quarterly Centralized Intake (CJ.) Oversight Meetings and shares results of those
 Improvement         Operations,     □ No longer         reviews as well as notable trends. C.I. now has a Worker/Trainer assigned to
 reviews to             DPQI ,           applicable      them. They have used our data to assist in redirecting staff in areas found to need
 determine            Assistant                          more focus and more information gathered.
 themes and to      Commissioner
 highlight          over Office of
 notable               Planning
 patterns.          Research and
                      Evaluation


  Key Activity        Target         Most Recent         Most Recent Progress
                    Completion       Status (current
                       Date          report date)

 4.1.3 Review        Centralized     □   Completed
Chlldren's Bureau                                                                                                                          81




                                                                                                                                                0143884
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 83 of 97 PageID #: 9104


 the analysis of      Intake        MM/YYYY
 the data and        Oversight      □ On/ahead of
 make                 Team             schedule
 recommendati                       D Behind schedule
 ons to the                         □ No longer
 executive                             applicable
 Team .

  Key Activity        Target        Most Recent          Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 4.1.4              May 31 , 2020   D Completed          This assignment is delayed due to the COVID19 pandemic. The Capacity Center
 Leadership will        BOF             MM/YYYY          is working with a BCF team to conduct the threshold analysis and make
 make                Executive      □ On/ahead of        recommendations
 decisions            Team              schedule
 based on                           oo Behind schedule
 recommendati                       o No longer
 ons including                          applicable
 alternative
 response and
 assigning
 intakes.
 lmplementatio
 n decisions will
 be based on
 the ability of
 the agency to
 implement
 according to
 WV Code. This
 may include
 recommendati
 ons to the WV
Children's Bureau                                                                                                                      82




                                                                                                                                            D143885
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 84 of 97 PageID #: 9105


I legislature

Strategy 2: Safely close cases that have had no contact and develop and support practice to ensure backlog
does not re-occur.


  Key Activity        Target        Most Recent         Most Recent Progress
                    Completion      Status (cunent
                       Date         report date)

 4.2.1 Data will     February 28, oo Completed
 be collected           2020          08/2019
 and reviewed        FACTS data    D On/ahead of'
 on number of       representative    schedule
 cases (Court,                     o Behind schedule
 Non-Court and                     o No longer
 YS) that have                        applicable
 not had
 contact.

  Key Activity        Target        Most Recent         Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 4.2.2 Develop       February 28,   oo Completed        Child Welfare Policy updates, SOP for non-custody case management closure
 Standard               2020           08/2019          project (memo and log), SOP for Admin1sttative Case Closure including letter to
 Operating             Deputy       o On/ahead of       parents, memo, closure assessment and template sent out to the field. Covers
 Procedures for     Commissioner       schedule         4.2.2-4.2.5
 closure of          s over Field   D Behind schedule   Completed in August 2019 but no data available
 cases using          Operations    o No longer
 providers.                            applicable       See Appendix AA-Non-custody Case Management Case Closure Memo, BB-Non-
                                                        custody Case Management Case Closure SOP
Children's Bureau                                                                                                                         83




                                                                                                                                               D143886
                  Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 85 of 97 PageID #: 9106



                                                      Regarding the process using a provider (4.2.2) - SOP provided previously- a
                                                      tracking log is required. There was limited use.


 Key Activity       Target        Most Recent         Most Recent Progress
                  Completion      Status (current
                     Date         report date)

4.2.3 Develop      February 28,   □ Completed         For the process to close internally (4.2.3) - there is no tracking log currently- that
Standard              2020           MM/YYYY          will be developed in future quarters - final by Q4. For Q.2 - for 4 .2.2 a report of use
Operating            Deputy       □ On/ahead of       is attached indicating some use.
Procedures for    Commissioner       schedule          See Appendfx CC-Administrative Case Closure Memo, DD-Administrative Case
administrative     s over Field   □ Behind schedule   Closure SOP
closure of          Operations    O No longer
cases with no                        applicable
contact when a
provider is not
available.

 Key Activity       Target        Most Recent         Mc,st Recent Progress
                  Completion      Status (current
                     Date         report date)

4.2.4             May 31 , 2020   oo Completed        This assignment was completed August 2, 2019, the documents were reviewed
Executive            BCF          05/2020             and updated May 5, 2020 and distribution to the field staff occurred June 1, 2020
committee will     Executive      D On/ahead of
review and           Team             schedule
approve the                       D Behind schedule
Standard
                                  □ No longer
Operating
                                      applicable
Procedures.

 Key Activity       Target        Most Recent         Most Recent Progress
                  Completion      Status (current
                     Date         report date)




                                                                                                                                                 0 143887
                      Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 86 of 97 PageID #: 9107


 4.2.5                Nov. 30, 2020   D Completed         4 .2.4 &S - these SOPs were Approved in Q 1 and distributed for use - ahead of
 Implement the           Deputy          MM/YYYY          schedule.
 case closure         Commissioner    □ On/ahead of       No changes to the items Quarters due is needed. The Commissioner may request
 process               s over Field      schedule         a random sample review of closed cases by DPQI.
 developed in          Operations     □ Behind schedule
 4.2.2.                               □ No longer
                                         aoolicable

  Key Activity          Target        Most Recent         Most Recent Progress
                      Completion      Status (current
                         Date         report date)

 4.2.6 Monthly        Nov. 30, 2020- □ Completed
 Supervisory            Ongoing         MM/YYYY
 Conferences           Supervisors   □ On/ahead of
 will include                           schedule
 diSCLISSing                         □ Behind schedwle
 caseload and                        □ No longer
 determine                              applicable
 case status for
 closure. As a
 part of the
 monthly
 conference,
 the worker and
 supervisor will
 discuss case
 progress and
 need for
 continued case
 management
 or case
 closure.

Children's Burea1,1                                                                                                                    85




                                                                                                                                            0 143888
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 87 of 97 PageID #: 9108


  Key Activity        Target        Most Recent           Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 4.2. 7 Develop     May 31, 2021    □ Completed
 Standard              Deputy            MM/YYYY
 Operating          Commissioner    □ On/ahead of
 Procedures a        s over Field        schedule
 formal process      Operations     □   Behind schedule
 for case                           o   No longer
 transfer/closur                         applicable
 e when staff
 resign or are
 on extended
 leave.

  Key Activity        Target        Most Recent           Most Recent Progress
                    Completion      Status (current
                       Date         report date)

 4.2.8 Expand       May 31, 2021- o Completed
 the use of case      Ongoing         MM/YYYY
 coordinators to    Supervisors   LJ On/ahead of
 assist with                          schedule
 case closures.                   □ Behind schedule
                                  □ No longer
                                      applicable




                                              Part Two: Measurement Report
Children's Bureau                                                                                   86'




                                                                                                          0 143889
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 88 of 97 PageID #: 9109


Performance on statewide data indicators is Jointly monitored and evaluated by the Children' s Bureau and the state using data
profiles. The state is not required to include information on state performance on the indicators in its PIP Progress Reports. For case
review and systemic factor items, the Children' s Bureau may request additional supporting details to inform evc;!IUation discussions
with the state or when making a final determination of goal achievement. Additional supporting details may include but are not limited
to case review result reports, distribution of Strength ratings by sites, and copies of information management reports.

Case Review Items
Instructions: For each case review item requiring improvement, complete the Case Review Item Information table below. Identify the
case review item and the improvement goal for that item. Complete a Performance table for each case review item. To complete the
table, enter the current data period in the first row beginning with the baseline period and Update the table with information from the
corresponding data period. Insert as many columns as needed to cover all of the reporting periods. Provide the total number of cases
rated as a Strength in the second row; provide the total number of applicable cases for the item in the third row; and calculate the
state' s performance by dividing the number of cases rated as -a Strength by the total number of applicable cases and insert this
percentage in the fourth row. The state may add progress notes in the fifth row to provide additional information. Insert as many items
and tables as required to address all the case review items requiring improvement in the appro\(ed PIP.

The West Virginia Department of Health and Human Resources (WVDHHR) Bureau for Children and Famtlies (BCF) have a
comprehensive Quality Assurance Case Review System. This system includes designated staff for the purpose of providing quality
assurance through social services case reviews. The Division of Planning and Quality Improvement (DPQI) is under the Office of
Planning, Research, and Evat·uation. DPQI staff complete social services case reviews each month in one district of the state as
indicated in the WV CFSR Rd. 3 Measurement Plan. The reviews mirror the Administration for Children and Families CFSR case
review process. The data from the reviews will be used to monitor state performance on the case review items.

During reporting period June 2018-May 2019 DPQI reviewed 125 social service cases. This included 65 placement and 60 non-
placement cases. The data includes reviews- completed in the following districts: Fayette, Wood, Putnam/Mason,
Jackson/Roane/Clay, Barbour/Preston/Taylor, Lincoln/Boone, Nicholas/Webster, Mercer, Cabell., Logan, Hampshire/M ineral, and
Kanawha.

During reporting period December 2018-November 2019 DPQI reviewed 133 social service cases. This included 69 placement and
64 noh-placement cases. The data includes reviews completed in the following districts: Nicholas/Webster, Mercer, Cabell , Logan,
Hampshire/Mineral, Kanawha, Marshall/WetzelfTyler, Wayne, Harrison, Raleigh, McDowell, and Ohio/Brooke/Hancock.

During reporting period June 2019-M.ay 2020 DPQI reviewed 133 social service cases. This included 69 placement and 64 non-
placement cases. The data includes reviews completed in the. following districts: Marshall/Wetzel/Tyler, Wayne, Harrison, Raleigh,

Children's Bureau                                                                                                                         87




                                                                                                                                               D143890
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 89 of 97 PageID #: 9110


McDowell, Ohio/Brooke/Hancock, Randolphrrucker, Doddridge/Ritchfe/Plea$ants, Mingo, Monongalia/Marion,
Ha rdy/Grant/Pendleton, and Kanawha.


Case Review Item Information
Case Review Item: T1melfness of Initiating Investigations of Reports of Child Maltreatment
Improvement Goal (%): 69%

Performance

           -                   Baseline          Repqrting Period 1     Reporti ng Period 2   Reporting Period 3   Reporting Period 4

 Data Period               December 2017-       June 2018-May 2019        December 2018-      June 2019-May 2020           -
 (insert date or range)    November 2018                                  November 2019

 Number of Cases                  39                     44                         38               34                    -
 Rated as a Strength

 Number of Total                  63                     73                         72               71                    -
 Applicable Cases

 Pelfonnance (%)                61 .9%                  60%                     53%                  48%                   -
 Progress Notes: 1/N has not met the Program Improvement Plan goal for this item.




Case Review Item: Services to Family to Protect Child{ren) in the Home and Prevent Removal or Re-Entry into Foster Care.
Improvement Goal (%): 45%

Performance


Children's Bureau                                                                                                                       88




                                                                                                                                             D143891
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 90 of 97 PageID #: 9111



           -                 Baseline         Reporting Period 1    Reporting Period 2    Reporting Per:iod 3   Reporting Period 4

 Data Period              December 2017-     June 2018-May 2019       December 2018-      June 2019-May 2020            -
 (insert date or range)   November 2018                               November 2019

 Number of Cases                19                    32                    34                    32                    -
 Rated as a Strength

 Number of Total                51                    61                    60                    62                    -
 Applicable Cases

 Perfonnance (%)              37.3%                  52%                   57%                   51%                    -
 Progress Notes: WV has exceeded the PIP improvement goal for this item during all three measurement periods.




Case Review Item: Risk and Safety Assessment and Management
Improvement Goal (%): 34%

Performance
           -                 Baseline         Reporting Period 1    Reporting Period 2    Reporting Period 3    Reporting Period 4

 Data Period              December 2017-     June 2018-May 2019       December 2018-      June 2019-May 2020            -
 (insert date or range)   November 2018                               November 2019

 Number of Cases                37                    41                    49                    40                    -
 Rated as a Strength

 Number of Total               125                   125                   133                    133                   -
 Applicable Cases

 Perfonnance (%)              29.6%                  33%                   37%                   30%                    -


Children's Bureau                                                                                                                    89




                                                                                                                                          0 143892
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 91 of 97 PageID #: 9112


 Progress Notes: WV exceeded the PIP improvement goal for this item during the second reporting period.




Cas·e Review Item: Stability of Foster Care Placement
Improvement Goal (%): 80%

Perlormance
           -                 Baseline          Reporting Period 1    Reporting Period 2     Reporting Period 3   Reporting Period 4

 Data Period              December 2017-      June 2018-May 2019       December 2018-      June 2019-May 2020            -
 (insert date or range)   November 2018                                November 2019

 Number of Cases                48                     50                    44                        47                -
 Rated as a Strength

 Number of Total                65                     65                    69                        69                -
 Applicable Cases

 Perfonnance (%)              73.8°/o                 77%                   64%                    68%                   -
 Progress Notes: WV has not met the PIP improvement goal forth is item during the reporting periods.




Case Review Item: Permanency Goal for Child
Improvement Goal (%):76%

Perlormance
           -                 Baseline          Reporting Period 1    Reporting Period 2     Reporting Period 3   Reporting Period 4

Children's Bureau                                                                                                                     90




                                                                                                                                           D143893
                     Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 92 of 97 PageID #: 9113


 Data Period              December 2017-      June 2018-May 2019       December 2018-      June 2019-May 2020             -
 (insert date or range)   November 2018                                November 2019

 Number of Cases                41                     42                    42                        41                 -
 Rated as a Strength
 Number of Total                65                     65                    67                        67                 -
 A pplicable Cases
 Performance (%.)             63.1%                   65%                   63%                   61%%                    -
 Progress Notes: WV has not met the PIP improvement goal for this item during the reporting periods.




Case Review Item: Achieving Reunification1 Guardianship, Adoption, or Other Planned Permanent Living Arrangement
Im provement Goal (%): 76%

Performance

           -                 Basefine          Reporting Period 1    Reporting Period 2     Reporting Period 3    Reporting Period 4

 Data Period              December 2017-      June 2018-May 2019       December 2018-       June 2019--May 2020           -
 (insert date or range)   November 2018                                November 2019

 Number of Cases                45                     51                    54                        51                 -
 Rated as a Strength

 Number of Total                65                     65                    69                        6'9                -
 Appficaple Cases
 Performance (%)              69.2%                   78%                   78%                    74%                    -



ChHdren's Bureau                                                                                                                       91




                                                                                                                                            D143894
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 93 of 97 PageID #: 9114


 Progress Notes: WV exceeded the PIP goal during the first and second reporting periods.




Case Review Item: Needs and Services of Child, Parents, and Foster Parents
Improvement Goal (%): 23%

Perlormance
           -                  Baseline        Reporting Period 1     Reporting Period 2    Reporting Period 3    Reporting Period 4

 Data Period              December 2017-      June 2018-May 2019       December 2018-      June 2019-May 2020            -
 (insert date or range)   November 2018                                November 2019

 Number of Cases                24                     35                    41                    33                    -
 Rated as a Strength
 Number of Total                125                   125                   133                   133                    -
 Applicable Cases

 Perfonnance (%)               19.2%                  28%                   31%                   25%                    -
 Progress Notes: WY has exceeded the PIP improvement goal for t his item during all three measurement periods.




Case Review Item: Child and Family Involvement in Case Planning
Improvement Goal (%): 32o/o

Perlormance
           -                  Baseline        Reporting Period 1     Reporting Period 2    Reporting Period 3    Reporting Period 4

Children's Bureau                                                                                                                     92




                                                                                                                                           D143895
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 94 of 97 PageID #: 9115


 Data Period              December 2017-      June 2018-May 2019       December 2018-      June 2019-May 2020           -
 (insert date or range)   November 2018                                November 2019

 Number of Cases                34                     43                    47                    38                   -
 Rated as a Strength
 Number of Total               123                    122                   '1 30                 131                   -
 Applicable Cases
 Performance (%)              27.6%                   35%                   36%                   29%                   -
 Progress Notes:-WV exceeded the PIP goal during the first and second reporting periods.




Case Review Item: Caseworker Visits with Child
Improvement Goal (%): 34%

Performance

           -                 Basefine         Reporting Period 1     Reporting Period 2    Reporting Period 3   Reporting Period 4

 Data Period              December 2017-      June 2018-May 2019       December 2018-      June 2019-May 2020           -
 (insert date or range)   November-2018                                November 2019

 Number of Cases                37                     33                    40                    35                   -
 Rated as a Strength

 Number of Total                125                   125                   133                   133                   -
 Applicaple Cases
 Performance (%)              29.6%                   26%                   30%                   26%                   -



Chlldren·s Bureau                                                                                                                    93




                                                                                                                                          D143896
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 95 of 97 PageID #: 9116


 Progress Notes: WV has not met the PIP improvement goal for this item during the reporting periods. DPQJ social se,vices case reviews
 indfcate a decline in this item when the second and third reporting periods are compared.




Case Review Item : Caseworker Visits with Parents
Improvement Goal (%): 8%

Perlormance
           -                 Baseline          Reporting Period 1    Reporting Period 2     Reporting Period 3    Reporting Period 4

 Data Period              December 2017•      June 2018-May 2019       December 2018-      June 2019-May 2020              -
 (insert date or range)   November 2018                                November 2019
 Number of Cases                 7                     7                      8                     6                      -
 Rated as a Strength

 Number of Total                122                   119                    126                   1,29                    -
 Applicable Cases

 Performance(%)                5.7%                   6%                     6%                    5%                      -
 Progress Notes: WV has not met the PIP improvement goal forthis item during the reporting periods. DPQI sociaJ services case reviews
 show a slight decline in this item when the second and third reporting periods are compared.




DPQI social services case review data collected during the three measurement periods confirms that West Virginia has exceeded the
Program Improvement Plan goals for five of the ten CFSR Items being monitored. The CFSR Items in which the PIP goal has been
met are: CFSR Items 2, 3, 6, 12, and 13. The remaining five items include CFSR Items 1, 4, 5, 14, and 15. These items should be
positively impacted by the Program Improvement Plan strategies and the key activities of which they are comprised. Some of the key

Ch11dren's Bureau                                                                                                                        94




                                                                                                                                              D143897
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 96 of 97 PageID #: 9117


activities have been successfully com,pleted. The impact of these activities on child welfare outcomes remafns to be observed as they
were so recently accomplished.

Systemic Factors
lnstn.ictions: For each systemic factor itern requiring improvement and quantifiable measurement in the approved PIP, complete the
Systemic Factor Information section. Identify the systemic factor item, the improvement goal for that item, and the data measure
being used to evaluate improvement Complete a Performance table for each systemic factor. To complete the table, enter the data
period being reported on in the first row beginning with the baseline period. During each reporting period, update the table with
information from the corresponding data period using the approved measurement plan. If applicable, provide the numerator in t.he
second row; provide the denominator in the third row; and calculate the state's performance by dividing the numerator by the
denominator, then insert that percentage in the fourth row. You may add progress notes to provide additional information. Add as
many systemic factor information sections and tables as needed to report on all systemic factor items with quantifiable measurement
requiring improvement.
Systemic Factor Information
Systemic Fa.etor Item:
Improvement Goal (%):
Data Measure:
(List the data measure being used to evaluate improvement)

Performance

           -                 Baseline         Reporting Period 1    Reporting Period 2    Reporting Period 3    Reporting Period 4

 Data Period                     -                     -                     -                     -                     -
 Numerator                       -                     -                     -                     -                     -
 Denominator                     -                     -                     -                     -                     -
 Performance(%)                 -                      -                     -                     -                     -


Children's Bureau                                                                                                                       95




                                                                                                                                             D143898
                    Case 3:19-cv-00710 Document 160-6 Filed 11/16/20 Page 97 of 97 PageID #: 9118


 Progress Notes:




Children's Bureau




                                                                                                    D143899
